Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 1 of 89 PageID #:814




                          Exhibit C
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 2 of 89 PageID #:815
                       DEPOSITION OF STEPHEN ZSIGRAY


   1                   IN THE UNITED STATES DISTRICT COURT

   2                 FOR THE NORTHERN DISTRICT OF ILLINOIS

   3     WACKER DRIVE EXECUTIVE                     )
         SUITES, LLC, on behalf of                  )
   4     itself Individually, and on                )
         behalf of all others                       )
   5     similarly situated,                        )
                                                    )
   6                   Plaintiffs,                  )
                                                    )
   7             vs.                                ) No. 1:18-cv-5492
                                                    )
   8     JONES LANG LASALLE AMERICAS                )
         (ILLINOIS), LP,                            )
   9                                                )
                       Defendant.                   )
  10

  11                   The discovery deposition of STEPHEN

  12             ZSIGRAY, taken in the above-entitled cause,

  13             pursuant to Fed.R.Civ.P. 30(b)(6), before

  14             Andrew R. Pitts, Certified Shorthand Reporter

  15             of the State of Illinois, on Friday,

  16             December 20, 2019, at 77 West Wacker Drive,

  17             Suite 500, Chicago, Illinois, pursuant to

  18             Notice, commencing at 9:00 a.m.

  19

  20

  21

  22

  23                                REPORTED BY:
                             ANDREW R. PITTS, CSR, RPR
  24                          LICENSE NO.: 084-4575


                             VerbalTech Inc. - 312.869.4039
                                                                                  1
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 3 of 89 PageID #:816
                      DEPOSITION OF STEPHEN ZSIGRAY


   1    APPEARANCES:

   2      FOSTER PC
          BY MR. HOWARD W. FOSTER, ESQUIRE and
   3      MR. MATTHEW A. GALIN, ESQUIRE
          150 North Wacker Drive
   4      Suite 2150
          Chicago, Illinois 60606
   5      Phone: (312) 726-1600
          E-Mail: hfoster@fosterpc.com
   6                mgalin@fosterpc.com

   7             -and-

   8      STEPHAN ZOURAS
          BY MR. JAMES B. ZOURAS, ESQUIRE
   9      100 North Riverside Plaza
          Suite 2150
  10      Chicago, Illinois 60606
          Phone: (312) 233-1550
  11      E-Mail: jzouras@stephanzouras.com

  12             Appeared on behalf of the Plaintiffs;

  13      MORGAN, LEWIS & BOCKIUS LLP
          BY MR. SCOTT T. SCHUTTE, ESQUIRE and
  14      MS. HEATHER NELSON, ESQUIRE
          77 West Wacker Drive
  15      Suite 500
          Chicago, Illinois 60601-5094
  16      Phone: (312) 324-1773
          E-Mail: scott.schutte@morganlewis.com
  17                heather.nelson@morganlewis.com

  18             Appeared on behalf of the Defendant.

  19      ALSO PRESENT:

  20             MS. LISA FONTOURA, Senior Counsel Jones Lang
                 LaSalle.
  21

  22

  23

  24


                             VerbalTech Inc. - 312.869.4039
                                                                                  2
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 4 of 89 PageID #:817
                      DEPOSITION OF STEPHEN ZSIGRAY


   1                                     I N D E X

   2    WITNESS                                                       EXAMINATION

   3      STEPHEN ZSIGRAY

   4             BY MR. FOSTER                                              4, 71

   5             BY MR. SCHUTTE                                                   68

   6

   7                                E X H I B I T S

   8      NUMBER                                                        MARKED

   9        Exhibit 1       Defendant's supplemental                       5
                            objections and designations in
  10                        response to 30(b)(6) Notice

  11        Exhibit 2       E-mail and attachments from                    59
                            Keelee Leyden to Richard De
  12                        Vries, movers list

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24


                             VerbalTech Inc. - 312.869.4039
                                                                                   3
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 5 of 89 PageID #:818
                      DEPOSITION OF STEPHEN ZSIGRAY


   1                                (Whereupon, the witness was

   2                                 administered an oath.)

   3                                STEPHEN ZSIGRAY,

   4    called as a witness herein, having been first

   5    administered an oath, was examined and testified as

   6    follows:

   7                                   EXAMINATION

   8    BY MR. FOSTER:

   9             Q.    Good morning.        You are who, sir?

  10             A.    I am Steve, Stephen Zsigray.

  11             Q.    Okay.     And what is your position at Jones

  12     Lang & LaSalle?

  13             A.    I'm a managing director, and I run our

  14     management program development business for the

  15     midwest.

  16             Q.    And are you aware that you are here today as

  17     a corporate representative to answer questions on

  18     various topics?

  19             A.    I am.

  20             Q.    So just to hopefully to make this go

  21     smoothly, you undoubtedly know I'm Howard Foster,

  22     I represent the Plaintiff Wacker Drive Executive

  23     Suites.      I'll ask you questions, and when I'm done,

  24     you answer.        And while you're talking, I am not going


                             VerbalTech Inc. - 312.869.4039
                                                                                  4
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 6 of 89 PageID #:819
                      DEPOSITION OF STEPHEN ZSIGRAY


   1     to talk, and I hope the same will go when I'm

   2     talking, you don't talk, and then the court reporter

   3     can get it all down.

   4                   If you don't understand one of my questions,

   5     just let me know.          And if you want to take a break,

   6     let me know, and we will take a break except when a

   7     question is pending.           When a question is pending, you

   8     have to answer it.           And your lawyers probably told

   9     you to please answer verbally.                Right?

  10             A.    Yes.

  11             Q.    Rather than assenting through a nod or

  12     something.       Okay.

  13                   MR. FOSTER:        The first thing I want to do is

  14    just label this Exhibit 1, if I could have a sticker.

  15                                (Whereupon, Exhibit 1 was marked

  16                                 for identification.)

  17    BY MR. FOSTER:

  18             Q.    Exhibit 1, Mr. Zsigray, that is the

  19     Defendant's supplemental objections and designations

  20     in response to our Notice of 30(b)(6) deposition.

  21     This is a document prepared by your lawyers, or the

  22     lawyers for Jones Lang and LaSalle, listing all the

  23     topics that we are going to go through.

  24                   Do you know if you are going to be the


                              VerbalTech Inc. - 312.869.4039
                                                                                  5
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 7 of 89 PageID #:820
                      DEPOSITION OF STEPHEN ZSIGRAY


   1     representative for Jones Lang and LaSalle on all of

   2     the topics that we are going to do here today?

   3             A.    Yes.

   4             Q.    So if you could please turn to Page 3, topic

   5     number 1.       Before we get started, I would just like

   6     to know a little bit about your background.

   7                   Could you tell me how long you have been

   8     with Jones Lang and LaSalle.

   9             A.    I've been with Jones Lang LaSalle 32 and a

  10     half years since 1987.

  11             Q.    So have you held various positions over the

  12     32 years?

  13             A.    Yes.

  14             Q.    Okay.     And, again, your current position is

  15     what?

  16             A.    I am the regional manager for the midwest

  17     region.      I oversee office and industrial properties

  18     for the region.

  19             Q.    And how long have you held that position?

  20             A.    Since 2006.

  21             Q.    So let's turn to topic number 1:                "How JLL,"

  22     which is Jones Lang and LaSalle, "earns fees from its

  23     landlord clients at the building from tenant

  24     construction buildouts."


                              VerbalTech Inc. - 312.869.4039
                                                                                  6
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 8 of 89 PageID #:821
                      DEPOSITION OF STEPHEN ZSIGRAY


   1                   So why don't you just answer that question.

   2     How does Jones Lang LaSalle earn fees from tenant

   3     buildouts, if it does earn fees from tenant

   4     buildouts?

   5             A.    Yes, and it varies by property, varies by

   6     client.      In cases where we do earn management fees, it

   7     is typically a percentage of the construction cost,

   8     a percentage of the construction cost.

   9                   We have buildings where we don't get

  10     construction management fees for overseeing

  11     construction management, and we get a management fee,

  12     and if our onsite team performs the construction,

  13     that's all part of a negotiation with an investor

  14     client coming into the building.

  15             Q.    All right.       So let's now talk about the

  16     15 buildings that are at issue in this case.                     Okay?

  17             A.    Yes.

  18             Q.    All right.       As to those 15 buildings that

  19     are at issue in the case, how did Jones Lang and

  20     LaSalle earn fees from its tenants through buildouts,

  21     if it did?

  22                   MR. SCHUTTE:        Object to form.

  23                          Go ahead.

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                  7
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 9 of 89 PageID #:822
                      DEPOSITION OF STEPHEN ZSIGRAY


   1      BY THE WITNESS:

   2             A.    As a percentage of construction costs,

   3     I can't tell you of those 15 buildings off the top of

   4     my head without reviewing them which ones did or

   5     didn't, but if we did, it was based on a percentage of

   6     construction costs.

   7    BY MR. FOSTER:

   8             Q.    You haven't looked at the agreements,

   9     though, for the 15 buildings to determine if they

  10     were a percentage of the construction costs?

  11             A.    Whether we received a fee or not.                 If we

  12     received a fee, then it was based on a percentage of

  13     construction costs.

  14             Q.    Okay.     So I think I understand that.               Let me

  15     just make sure that I do.

  16                   If Jones Lang and LaSalle received a fee

  17     from those -- owners, right?

  18             A.    Owners, yes.

  19             Q.    Correct?

  20             A.    Correct.

  21             Q.    With regard to the 15 buildings at issue in

  22     this case, part of the fee would have been a

  23     percentage of the buildout costs by the tenants; is

  24     that correct?


                             VerbalTech Inc. - 312.869.4039
                                                                                  8
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 10 of 89 PageID #:823
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     Yes.

    2            Q.     Are you saying that you are not sure that

    3     Jones Lang and LaSalle did receive a fee from the

    4     owners of these 15 buildings?

    5            A.     I'm saying that I have not reviewed every

    6     single building back to the dates that you are talking

    7     about as to whether we received in any year, every

    8     year, no year, depending on whether we did

    9     construction management under a management agreement

  10      that had a fee under it.

  11             Q.     What did you review in preparation for this

  12      deposition as to this topic?

  13                    MR. SCHUTTE:       You can answer.

  14       BY THE WITNESS:

  15             A.     Okay.     I reviewed the 125 South -- the WDES

  16      lease at 125 South Wacker.             I reviewed rules and -- to

  17      this document, to this particular topic, I reviewed

  18      the 125 South Wacker lease.              That's the WDES.

  19     BY MR. FOSTER:

  20             Q.     That's the only building that you reviewed

  21      for this deposition to prepare?

  22             A.     I reviewed management agreements for the

  23      other buildings.         I don't recall the details of every

  24      agreement as to whether or not we were getting a


                               VerbalTech Inc. - 312.869.4039
                                                                                   9
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 11 of 89 PageID #:824
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     percentage management fee on those 15 agreements.

    2            Q.     Well, in discovery, the management

    3     agreements for the 15 buildings were produced to us.

    4     I have actually read all of them that were produced.

    5     It looked to me that all of the buildings were paying

    6     management fees that included a portion of the

    7     buildout costs.

    8                   Do you have any reason to think that I was

    9     wrong about that?

  10                    MR. SCHUTTE:       Object to form.

  11                          Go ahead.

  12       BY THE WITNESS:

  13             A.     I know that if we were paid under those

  14      agreements in accordance with those agreements and

  15      there was a percentage management fee in those

  16      agreements for construction, then we would have

  17      received them, yes.

  18     BY MR. FOSTER:

  19             Q.     Well, weren't you supposed to prepare for

  20      topic 1 as to all 15, you know, agreements here

  21      today?

  22                    MR. SCHUTTE:       Hold on.       That's not a

  23     question for the witness.             That's a legal question.

  24     He's prepared to -- he already answered the question.


                              VerbalTech Inc. - 312.869.4039
                                                                                   10
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 12 of 89 PageID #:825
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    The question is how they earned the fee, and he

    2    described how they earned the fee.

    3                   MR. FOSTER:       He didn't.       He is saying he

    4    doesn't know for the other 14 buildings.

    5                   MR. SCHUTTE:       That's not what he said.

    6                   MR. FOSTER:       You know, I don't want to argue

    7    with you about what he said, Scott.                  Don't tell me

    8    what he said.        Let's have the witness testify.                The

    9    witness is saying he could only remember reviewing the

  10     agreement for only one building, 125 South Wacker.

  11     BY MR. FOSTER:

  12             Q.     Is that correct?         Is that your testimony?

  13                    MR. SCHUTTE:       That's --

  14                    MR. FOSTER:       No.

  15                    MR. SCHUTTE:       No.     I will object if my --

  16                    MR. FOSTER:       You can object to the form of

  17     the question.

  18                    MR. SCHUTTE:       You know what?         Let me do it.

  19     And if you need to take a break so we can get

  20     ourselves calmed down, we can do that.                   Do you need a

  21     break, or are you okay?

  22                    MR. FOSTER:       I don't need a break.

  23                    MR. SCHUTTE:       Okay.     Good.

  24                    MR. FOSTER:       Do you?


                              VerbalTech Inc. - 312.869.4039
                                                                                   11
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 13 of 89 PageID #:826
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                   MR. SCHUTTE:       I object to the form of the

    2    question.

    3                   MR. FOSTER:       Okay.

    4                   MR. SCHUTTE:       Could you read the question

    5    back, please.

    6                               (Whereupon, the record was read by

    7                                 the reporter as requested.)

    8                   MR. SCHUTTE:       Object to form of the

    9    question.

  10                    MR. FOSTER:       Answer the question, please,

  11     sir.

  12                    THE WITNESS:       Read it again.

  13                                (Whereupon, the record was read by

  14                                  the reporter as requested.)

  15       BY THE WITNESS:

  16             A.     I prepared for topic 1.            I read all the

  17      agreements.       I don't recall every single detail about

  18      the agreement as I'm sitting here.

  19     BY MR. FOSTER:

  20             Q.     But you are supposed to be able to answer

  21      questions on this topic.             So are you saying that

  22      you're not able to answer any questions about any of

  23      the other buildings other than 125 South Wacker?

  24                    MR. SCHUTTE:       Object to form.          Misstates his


                              VerbalTech Inc. - 312.869.4039
                                                                                   12
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 14 of 89 PageID #:827
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    testimony.

    2                   MR. FOSTER:       Okay.

    3      BY THE WITNESS:

    4            A.     There are other agreements that have

    5     percentage project management fees in them.

    6                   MR. FOSTER:       Yes.

    7      BY THE WITNESS:

    8            A.     I don't have them memorized to tell you

    9     which ones they are right now.

  10     BY MR. FOSTER:

  11             Q.     But you don't -- okay.            You may not have

  12      them memorized, but we wanted to find out if there

  13      were such agreements as to these 15 buildings.                      Are

  14      you able to tell us that?              You don't have to have

  15      them memorized, but are you able to tell us that, if

  16      they are or not?

  17             A.     They are.

  18                    MR. FOSTER:       Do you want to go off the

  19     record for a second?           Maybe we can clarify this with

  20     you and me talking, Scott?              I mean, would you agree to

  21     go off the record?

  22                    MR. SCHUTTE:       Yeah, let's go off the record.

  23                                (Whereupon, a break was taken from

  24                                  9:21 to 10:19 a.m.)


                              VerbalTech Inc. - 312.869.4039
                                                                                   13
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 15 of 89 PageID #:828
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2             Q.    Mr. Zsigray, I think I understand what

    3     you're saying with regard to topic number 1, but

    4     I just want to reread the answer that Jones Lang and

    5     LaSalle gave to topic number 1.                 We will go over it

    6     again quickly, and we are going to move on.

    7                   It says, "JLL will produce a designee to

    8     testify generally with respect to the buildings it

    9     currently manages at issue in this case during the

  10      class period as to how JLL may be compensated by

  11      building owner for any construction management and/or

  12      construction supervision services it may provide for

  13      the buildings JLL currently manages."

  14                    I believe you said that you have read and do

  15      recall the fee provisions with regard to the

  16      125 South Wacker building; is that correct?

  17              A.    That's correct.

  18              Q.    So let me ask you this about that building.

  19      Okay?     All right.

  20                    With regard to that building, does Jones

  21      Lang LaSalle earn a fee for overseeing tenant

  22      buildout projects?

  23                    MR. SCHUTTE:       Currently?

  24                    MR. FOSTER:       You can't interfere with the


                              VerbalTech Inc. - 312.869.4039
                                                                                   14
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 16 of 89 PageID #:829
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    question.       If you want to object, you can say it.                    You

    2    can't do that, Scott.

    3                   MR. SCHUTTE:       Object.      The question is vague

    4    as to time frame.

    5                   MR. FOSTER:       Okay.     Answer the question,

    6    sir.

    7      BY THE WITNESS:

    8            A.     Under our current agreement for the property

    9     management of 125 South Wacker, the owner of which is

  10      Ivanhoé Cambridge, we do not receive a management fee

  11      if our property personnel -- people who are assigned

  12      to the building, managers of the building, we do not

  13      get a fee.

  14                    We get a fee if we are requested by the

  15      owner to bring in a project manager, specialist from

  16      within JLL who is not an employee of the property, to

  17      do the construction management.                 In that case, we get

  18      a management fee or a percentage -- we get a

  19      percentage construction management fee.

  20     BY MR. FOSTER:

  21             Q.     If that does occur and there is a

  22      construction management fee, would it be a portion of

  23      the tenant buildout fee that the tenant incurs?

  24                    MR. SCHUTTE:       Object --


                              VerbalTech Inc. - 312.869.4039
                                                                                   15
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 17 of 89 PageID #:830
                       DEPOSITION OF STEPHEN ZSIGRAY


    1      BY THE WITNESS:

    2            A.     Yes, it would be a percentage.

    3                   MR. FOSTER:       You interrupted the witness

    4    again, Scott.        It's habitual.

    5                   MR. SCHUTTE:       I was attempting to object to

    6    form, and the witness started his answer.                    Object to

    7    form.     It is not habitual.           Object to form.

    8                   MR. FOSTER:       Every question.

    9                   MR. SCHUTTE:       It's not every question.

  10                    MR. FOSTER:       Okay.

  11                    MR. SCHUTTE:       I only object to bad

  12     questions.

  13                    MR. FOSTER:       Okay.

  14                    MR. SCHUTTE:       Object to form.

  15     BY MR. FOSTER:

  16             Q.     He can object to form.            Mr. Zsigray, in the

  17      future, could you just pause for a second before

  18      answering to let your lawyer to object if he wants to

  19      object.

  20             A.     Sure.

  21             Q.     That might help.

  22             A.     Yes, I will.

  23             Q.     Okay.     Before he rudely interrupted, my

  24      understanding was the answer to your question was,


                              VerbalTech Inc. - 312.869.4039
                                                                                   16
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 18 of 89 PageID #:831
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     yes, it would be in that situation a percentage of

    2     the charge that the tenant pays for the construction

    3     project?

    4                   MR. SCHUTTE:       Object to the characterization

    5    of my objection.

    6                         Go ahead.

    7      BY THE WITNESS:

    8            A.     It would be a percentage of the construction

    9     costs of that project.

  10     BY MR. FOSTER:

  11             Q.     Costs to whom?

  12             A.     To the landlord.

  13             Q.     I'm talking about tenant buildouts though.

  14             A.     Landlord provides tenant buildouts.

  15             Q.     When you say provides tenant buildouts, I'm

  16      not sure I understand.            When you say provides, you

  17      mean pays for?

  18             A.     I'm saying pays for and manages the

  19      construction.

  20             Q.     In the typical case of a tenant in one of

  21      the buildings, let's say -- not one; 125 South

  22      Wacker.     Say a tenant like my client was a tenant in

  23      125 South Wacker, Wacker Drive Executive Suites, and

  24      Wacker Drive Execute Suites received a tenant


                              VerbalTech Inc. - 312.869.4039
                                                                                   17
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 19 of 89 PageID #:832
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     improvement allowance and did a couple of

    2     buildouts -- I'm calling them buildouts -- over the

    3     course of its tenancy.            Are you with me so far?

    4            A.     I am with you so far.

    5            Q.     Without regard to those particular

    6     buildouts, did Jones Lang and LaSalle earn a fee of

    7     any kind?

    8                   MR. SCHUTTE:       Object to form.

    9                          Go ahead.

  10       BY THE WITNESS:

  11             A.     No.

  12     BY MR. FOSTER:

  13             Q.     Why not?

  14             A.     Because the tenant negotiated in their lease

  15      with the landlord to do their own construction, to do

  16      their own construction management with their own

  17      contractor.

  18             Q.     I see.     So you're saying that neither the

  19      landlord, nor Jones Lang and LaSalle was asked to

  20      provide a project manager?             Is that the reason why it

  21      isn't?

  22             A.     Yes.

  23             Q.     So the key here is whether the tenant uses

  24      its own project manager or they are asking Jones


                               VerbalTech Inc. - 312.869.4039
                                                                                   18
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 20 of 89 PageID #:833
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     Lang and LaSalle or the owner to provide one?

    2                   MR. SCHUTTE:       Object to form.

    3                          Go ahead.

    4      BY THE WITNESS:

    5            A.     Yes.

    6    BY MR. FOSTER:

    7            Q.     In the typical case of tenant -- is there a

    8     typical case with regard to tenants then, whether

    9     they provide their own project manager or they ask

  10      for one?

  11             A.     In my experience?

  12             Q.     Yes.

  13             A.     Generally, very uncommon for a tenant to do

  14      their own construction.            Typically, and most often, it

  15      is provided for by the landlord.                The landlord does

  16      the construction.

  17             Q.     When you say does the construction, you mean

  18      would be the general contractor?

  19             A.     The general contractor would do the

  20      construction.

  21             Q.     Right.

  22             A.     It would be managed and overseen by the

  23      landlord's representative.             In this case, if it was

  24      JLL, it would be us.


                               VerbalTech Inc. - 312.869.4039
                                                                                   19
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 21 of 89 PageID #:834
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            Q.     So in those situations, wouldn't it be

    2     typical then for Jones Lang and LaSalle to earn some

    3     sort of a fee from those buildouts?

    4            A.     As I just reviewed all these documents, it

    5     varies building by building.              If it is negotiated with

    6     the landlord that if building personnel perform that

    7     work, there is no additional construction management

    8     fee.    When I say building personnel, people that are

    9     reimbursed by the property and paid for as an

  10      operating expense of the property.                 There is no fee.

  11                    If an outside project manager is brought in

  12      because it's a complicated project and the building

  13      personnel aren't skilled enough or they don't have

  14      capacity to handle it, then there, generally speaking,

  15      will be a fee attached to that.

  16             Q.     Okay.     Well, let me just try and understand

  17      this a little better.

  18                    Is there a typical situation with tenant

  19      buildouts whether they have an insider being the

  20      project manager or use an outsider?

  21                    MR. SCHUTTE:       Object to form.

  22                          Go ahead.

  23       BY THE WITNESS:

  24             A.     Truly varies by building and the experience


                              VerbalTech Inc. - 312.869.4039
                                                                                   20
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 22 of 89 PageID #:835
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     level of the management team that is running the

    2     property and officed on site at the property, and it

    3     is determined by the negotiation with the client.

    4     Many times they are repeat clients and we have similar

    5     arrangements across multiple markets, and we have

    6     utilized the same type of a fee structure.

    7    BY MR. FOSTER:

    8            Q.     The client is then who, the tenant?

    9            A.     The client is the owner.

  10             Q.     All right.       So let me ask a little more.

  11      I think I'm learning some stuff here.

  12                    If the tenant wants to do a project, am I

  13      correct that somebody needs to be a project manager

  14      for every project?

  15             A.     You are correct.

  16             Q.     If the tenant wants to provide for its own

  17      project manager, in that situation, Jones Lang and

  18      LaSalle probably would not earn a fee for that

  19      particular project; is that correct?

  20             A.     That's correct.

  21             Q.     But for the tenant to do that and have its

  22      own project manager then, it would generally mean

  23      that it is going out and essentially hiring its own

  24      general contractor to be project manager?                    Is that


                              VerbalTech Inc. - 312.869.4039
                                                                                   21
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 23 of 89 PageID #:836
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     what that would mean?

    2            A.     The tenant would sign a contract with a

    3     general contractor to do the work.

    4            Q.     Right.

    5            A.     Yes.

    6            Q.     And in that situation, what would Jones Lang

    7     and LaSalle's role be in that with regard to that

    8     project?

    9                   MR. SCHUTTE:       Object to form.

  10                           Go ahead.

  11     BY THE WITNESS:

  12             A.     Oversight of the project.

  13     BY MR. FOSTER:

  14             Q.     But it wouldn't earn any fee for the

  15      oversight?

  16             A.     In rare instances, but typically not.

  17             Q.     In some cases, some tenants might be

  18      smaller, I guess, and they don't want to hire their

  19      own general contractor; is that correct?

  20                    MR. SCHUTTE:       Object to form.

  21                           Go ahead.

  22       BY THE WITNESS:

  23             A.     I stated earlier that there are very few

  24      situations where tenants -- whether they're large,


                               VerbalTech Inc. - 312.869.4039
                                                                                   22
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 24 of 89 PageID #:837
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     medium, or small, there just aren't that many

    2     situations where the tenant wants to do their own

    3     construction.

    4    BY MR. FOSTER:

    5            Q.     So in most cases, you're saying the tenant

    6     needs to use -- I don't understand.                 When you say do

    7     their own, you mean hire their own GC?

    8            A.     Yes.

    9            Q.     So in most cases, who did they use?

  10             A.     They used the landlord, they used the

  11      landlord's agent to be the construction coordinator

  12      who hires a general contractor.

  13             Q.     The landlord's agent is Jones Lang and

  14      LaSalle with regard to these buildings, right?

  15             A.     Yes.

  16             Q.     You are the agent?

  17             A.     Yes.

  18             Q.     So you are saying in most cases then, the

  19      tenants are using you, Jones Lang and LaSalle, to be

  20      their project managers?

  21             A.     Yes.

  22             Q.     Then in those cases, are you saying there is

  23      no uniform rule as to whether Jones Lang and LaSalle

  24      earns a fee on those particular projects?


                               VerbalTech Inc. - 312.869.4039
                                                                                   23
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 25 of 89 PageID #:838
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     That's what I'm saying.

    2            Q.     It varies, you're saying, from building to

    3     building?

    4            A.     It varies from building to building and

    5     sometimes project to project.

    6            Q.     Who decides?

    7            A.     Well, it's decided when the management

    8     agreement is awarded by the owner, whether it's

    9     through competitive bid or not, when they acquire the

  10      building.      It's generally they hire a leasing company

  11      and a management company.

  12             Q.     Now, I know that.

  13                    MR. SCHUTTE:       Hold on.       He's not finished

  14     with his answer.

  15                          Go ahead and finish your answer.

  16       BY THE WITNESS:

  17             A.     All right.       And in those cases, there may

  18      not be a fee.        I looked at five agreements, and they

  19      were all five very different.               As I stated earlier, in

  20      some cases, building personnel do this construction

  21      management oversight construction coordination.                      There

  22      is no fee.       Other cases, there are fees.              It depends.

  23      It's really a building-by-building basis.

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   24
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 26 of 89 PageID #:839
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     What was the situation at 125 South Wacker

    3     under the current agreement, what does that provide?

    4            A.     I stated this earlier.

    5            Q.     Well, state it again.

    6            A.     Under the current agreement if --

    7            Q.     Right.

    8            A.     This is owned by Ivanhoé Cambridge.

    9            Q.     Yeah.

  10             A.     If Jones Lang LaSalle building personnel,

  11      manager, general, assistant general manager does the

  12      oversight of the construction and the coordination of

  13      the construction, hiring the general contractor,

  14      hiring the architects, et cetera, et cetera, there is

  15      no fee, no additional fee if building personnel do it.

  16                    There would be a fee provided in the

  17      management agreement if the owner said or the

  18      management team said we don't have capacity.                     We have

  19      three buildouts going already or whatever.                    And a

  20      separate project manager is pulled in who is not a

  21      member of the property team, an onsite member of the

  22      property team.         Then there would be a fee -- then the

  23      contracts provide that a fee would be earned.

  24             Q.     Okay.     I am going to move on to the next


                              VerbalTech Inc. - 312.869.4039
                                                                                   25
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 27 of 89 PageID #:840
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     topic.      Okay?    "The process by which Jones Lang and

    2     LaSalle checks the union cards/membership of

    3     contractors working for tenants and what happens if a

    4     contractor does not have such cards/evidence of the

    5     membership."

    6                   Are you prepared to answer questions about

    7     that topic, Mr. Zsigray?

    8            A.     Yes, I am.

    9            Q.     All right.       So does somebody at each of

  10      these 15 buildings check for union cards for

  11      contractors who wanted to come in and do work in the

  12      buildings?

  13             A.     It varies by property.

  14             Q.     Go ahead.      I think you were going to say

  15      something.

  16             A.     It varies by property, and more often than

  17      not, the majority of the times the union cards are

  18      checked by other trades, meaning a carpenter trade

  19      will check on another plumber, et cetera.                    There are

  20      always multiple trades working in a building.

  21      Typically, we get notification, if there was a

  22      nonunion contractor in that building, it's coming from

  23      a trade who is working in that building and observes

  24      it.


                              VerbalTech Inc. - 312.869.4039
                                                                                   26
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 28 of 89 PageID #:841
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            Q.     And then what happens?

    2            A.     Then they are not permitted to stay in the

    3     building.

    4            Q.     Okay.     Why not?

    5                   MR. SCHUTTE:       Object to form.

    6                         Go ahead.

    7      BY THE WITNESS:

    8            A.     Because they are nonunion.

    9    BY MR. FOSTER:

  10             Q.     Well, why aren't nonunion contractors

  11      permitted to stay in the buildings?

  12             A.     There are multiple reasons.

  13             Q.     What are they?

  14             A.     One -- well, as a starting point, there are

  15      rules and regulations in each building that are that

  16      our clients have in place that we follow.                    There are

  17      situations where clients are pension funds who are

  18      representing unions, and they require union contracts.

  19      And most often, there is a -- all of the leases

  20      provide for labor harmony, a harmony clause, to be in

  21      the rules and regulations in many of the leases that

  22      require work to be done that doesn't disrupt the

  23      building.

  24             Q.     Okay.     So in virtually all 15 buildings,


                              VerbalTech Inc. - 312.869.4039
                                                                                   27
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 29 of 89 PageID #:842
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     though, it is the procedure to check for union cards

    2     for all the tradesmen, just summing up; is that

    3     correct?

    4                   MR. SCHUTTE:       Object to form.

    5                         Go ahead.

    6      BY THE WITNESS:

    7             A.    It's not a requirement of our team to do

    8     that.

    9    BY MR. FOSTER:

  10              Q.    It is a requirement of the building owners

  11      to do that.       That's what I'm hearing from you; is

  12      that correct?

  13              A.    If rules and regulations are in place that

  14      suggest that when we take over a property, we follow

  15      the procedures that have been in place.

  16              Q.    Okay.     I've looked at the rules for all the

  17      15 buildings involved in this case, and every one of

  18      them has a building rule somewhere in there saying

  19      only union contractors are allowed in this building,

  20      something to that effect.             Are you familiar with

  21      those rules for these 15 buildings?

  22                    MR. SCHUTTE:       Object to form.

  23                          Go ahead.

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   28
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 30 of 89 PageID #:843
                       DEPOSITION OF STEPHEN ZSIGRAY


    1      BY THE WITNESS:

    2            A.     I'm familiar with perhaps not every detail

    3     of every building, but I am familiar with many of

    4     them, yes.

    5    BY MR. FOSTER:

    6            Q.     With regard to the union rule that I've just

    7     mentioned; is that correct?

    8            A.     Yes.

    9            Q.     Okay.     Is there any situation that you are

  10      aware of where Jones Lang and LaSalle has refused to

  11      carry out those rules?

  12                    MR. SCHUTTE:       Object to form.

  13                           Go ahead.

  14       BY THE WITNESS:

  15             A.     Not that I'm aware of.

  16     BY MR. FOSTER:

  17             Q.     Is there any building owner with regard to

  18      these 15 buildings that has not promulgated a rule of

  19      this nature with regard to union contractors?

  20                    MR. SCHUTTE:       Object to form.

  21                           Go ahead.

  22       BY THE WITNESS:

  23             A.     No.

  24


                               VerbalTech Inc. - 312.869.4039
                                                                                   29
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 31 of 89 PageID #:844
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     All right.       I am going to move on to the

    3     next topic, which is number 3.

    4                   MR. SCHUTTE:       Do you want water or coffee?

    5                   THE WITNESS:       No.

    6                   MR. FOSTER:       Anyone need a break?

    7                   MR. SCHUTTE:       No, I just asked him if he

    8    needed to refill his water.

    9                   MR. FOSTER:       I hope you will ask me that at

  10     some point during the day for me too, Scott.

  11                    MR. SCHUTTE:       Of course.        If I see your

  12     water running low, I'd be happy to bring you some

  13     water.

  14                    MR. FOSTER:       All right.

  15     BY MR. FOSTER:

  16             Q.     Number 3:      "The basis for JLL's claim as

  17      asserted in its motion to dismiss that its landlord

  18      clients have required the union-only rule as to

  19      continued improvements."

  20                    Okay.     So are you aware that your company's

  21      position in this litigation is that the owner

  22      required the union-only rule at least as to the

  23      125 South Wacker building where my client was a

  24      tenant?


                              VerbalTech Inc. - 312.869.4039
                                                                                   30
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 32 of 89 PageID #:845
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     Yes.

    2            Q.     I have looked at the management agreement

    3     for that building, and I did not see anything in that

    4     agreement that required Jones Lang and LaSalle to

    5     exclude nonunion contractors from the building.

    6                   Are you aware of any particular rule issued

    7     by the landlord that requires that for that building?

    8                   MR. SCHUTTE:       Object to form.

    9                          Go ahead.

  10       BY THE WITNESS:

  11             A.     That building had rules and regulations that

  12      were developed by the previous owner who was Tishman

  13      Speyer.     When MetLife bought that building and we took

  14      over that building, those rules and regulations came

  15      with the building, and our job was to enforce the

  16      rules and regulations.

  17     BY MR. FOSTER:

  18             Q.     Okay.     You've answered my question.

  19                    When a building is sold and a new owner

  20      takes over, do they have a discussion with Jones Lang

  21      and LaSalle about the prior rules, whether they are

  22      going to continue them or not?

  23             A.     No, not typically.

  24             Q.     What happens?


                               VerbalTech Inc. - 312.869.4039
                                                                                   31
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 33 of 89 PageID #:846
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     The rules and regulations that are in place

    2     which are typically attached to every single lease

    3     that's in that building are accepted.

    4            Q.     Is that like a formal --

    5            A.     And continued.

    6            Q.     I'm sorry.

    7            A.     And continued, yes.

    8            Q.     How does Jones Lang and LaSalle know that

    9     they have been accepted and continued?

  10             A.     In the sale of a building, there is an

  11      assignment of leases, there is an assignment of

  12      contracts, there is an assignment of property

  13      documents that would be -- rules and regulations would

  14      be included in that.           There's an acceptance that

  15      occurs during the transition in a sale where the lease

  16      are accepted, where the contracts are accepted, and

  17      any of the existing procedures and policies in the

  18      building are brought over.

  19             Q.     So as I understand your testimony then, as

  20      to the 125 South Wacker building, there was a rule

  21      that required union-only contractors in place by the

  22      prior owner, right, MetLife?

  23             A.     The prior owner was Tishman Speyer.

  24             Q.     Tishman Speyer; is that correct?


                              VerbalTech Inc. - 312.869.4039
                                                                                   32
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 34 of 89 PageID #:847
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     Yes.

    2            Q.     Jones Lang and LaSalle managed the building

    3     for Tishman Speyer?

    4            A.     No.    Tishman Speyer managed their own

    5     building.

    6            Q.     All right.       So then when Tishman Speyer sold

    7     the building to its current owner, which was -- the

    8     name escapes me.

    9            A.     An entity named MetLife.

  10             Q.     Right.

  11             A.     It was Tishman Speyer selling it to MetLife.

  12             Q.     And MetLife then hired Jones Lang and

  13      LaSalle to manage the building for it?

  14             A.     To manage and lease the building, yes.

  15             Q.     Right.     Okay.     And so Jones Lang and LaSalle

  16      would have been made aware of the building rules that

  17      were carried over, correct?

  18             A.     Correct.

  19             Q.     And Jones Lang and LaSalle didn't -- well,

  20      it's part of Jones Lang and LaSalle's job as building

  21      manager to enforce those rules, correct?

  22             A.     Yes.

  23             Q.     And so that was the basis for the claim

  24      asserted in the motion to dismiss, that the landlord


                               VerbalTech Inc. - 312.869.4039
                                                                                   33
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 35 of 89 PageID #:848
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     required the building union-only rule at 125 South

    2     Wacker?

    3            A.     Yes.

    4            Q.     Does Jones Lang and LaSalle promulgate its

    5     own building rules?

    6            A.     I would say in a new development where a

    7     building is coming out of the ground and rules and

    8     regs are to be put in place for a new building,

    9     possibly; otherwise, we are inheriting.                   Most every

  10      building that we have downtown, we were hired into an

  11      existing building that had been developed, and rules

  12      and regs were in place in virtually every case.

  13             Q.     With regard to these 15 buildings involved

  14      in this lawsuit, right?

  15             A.     Yes.     Yes.

  16             Q.     Yes?     Okay.     All right.

  17                    So now we are on to -- okay.              Let's move on

  18      to the next topic.

  19                    MR. FOSTER:        Can I -- I'm sorry.           Which is

  20     number 4?

  21                    MR. SCHUTTE:        4 was withdrawn.

  22                    MR. FOSTER:        All right.       5.   Okay.     "The

  23     total amount of fees earned" -- all right.                    Okay.       All

  24     right.       So then as I understand it, 5 was withdrawn


                               VerbalTech Inc. - 312.869.4039
                                                                                   34
                                        Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 36 of 89 PageID #:849
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    also, right?

    2                   MR. SCHUTTE:       5 was not withdrawn.            We

    3    objected to 5 and said we would not produce a witness

    4    on the topic.

    5                   MR. FOSTER:       All right.       Outside of the

    6    building one.

    7                   MR. SCHUTTE:       Yes.

    8                   MR. FOSTER:       All right.       So let's move on to

    9    number 6.

  10     BY MR. FOSTER:

  11             Q.     "The nature of JLL's communications with

  12      Building Owners Management Association, also known as

  13      BOMA, with regard to the union-only rule."

  14                    Are you familiar with any communications

  15      between JLL and BOMA with regard to the union-only

  16      rule in any of your buildings?

  17             A.     No.

  18             Q.     Are you familiar with the labor negotiations

  19      that have occurred by BOMA with the labor unions?

  20             A.     Yes.

  21             Q.     Have you participated in any of those

  22      collective bargaining negotiations?

  23             A.     No.

  24             Q.     So as you sit here today, you are not aware


                               VerbalTech Inc. - 312.869.4039
                                                                                   35
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 37 of 89 PageID #:850
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     of this topic having come up in any discussions

    2     between Jones Lang and LaSalle and BOMA?

    3                   MR. SCHUTTE:       Objection.        Asked and

    4    answered.

    5                         Go ahead.

    6      BY THE WITNESS:

    7            A.     Which topic are you referring to?

    8    BY MR. FOSTER:

    9            Q.     The topic the union-only rule.

  10             A.     No.

  11                    MR. FOSTER:       Okay.     How about a break here?

  12                    MR. SCHUTTE:       Sure.

  13                                (Whereupon, a break was taken from

  14                                  10:47 to 10:59 a.m.)

  15                    MR. SCHUTTE:       So we are back on the record.

  16     There is one thing that the witness would like to

  17     clarify.      He understood, Mr. Foster, your question,

  18     "Have you participated in negotiations involving

  19     BOMA," and he answered that as himself, and he would

  20     like to clarify on behalf of JLL so that the record is

  21     clear.

  22                    MR. FOSTER:       Well, yes.

  23     BY MR. FOSTER:

  24             Q.     "You" really is Jones Lang LaSalle?


                              VerbalTech Inc. - 312.869.4039
                                                                                   36
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 38 of 89 PageID #:851
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     Yes.

    2            Q.     Is that what you meant?

    3            A.     No.     No, sir.     I want to correct that.

    4            Q.     Okay.

    5            A.     So as a corporate representative, JLL did

    6     participate in the negotiations that BOMA conducts,

    7     the labor committee that BOMA conducts, with three

    8     entities:      SEIU janitors, SEIU security, and Local 399

    9     laborers -- or engineers.             So those, each year, every

  10      three years, there's contracts one year.                   They're on

  11      three-year cycles, and every year one of them expires.

  12                    We are a participant, JLL is a participant,

  13      on the labor committee.            One of my managers, one of my

  14      senior managers participates on that.                  I don't

  15      personally; JLL does corporately, participates on the

  16      BOMA labor committee.

  17             Q.     Who is that manager?

  18             A.     David Hopwood.

  19             Q.     All right.       Are you done with that

  20      clarification?

  21                    MR. SCHUTTE:       Do you want to ask him whether

  22     that changes the issue about whether there were

  23     conversations about the union-only rule?                    In other

  24     words, fill in the circle.


                               VerbalTech Inc. - 312.869.4039
                                                                                   37
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 39 of 89 PageID #:852
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                   MR. FOSTER:       Okay.

    2    BY MR. FOSTER:

    3            Q.     I mean, did Jones Lang and LaSalle have

    4     conversations with BOMA about the union-only rule?

    5     That would presumably include Mr. Hopwood?

    6            A.     That would.       And so speaking as a corporate

    7     representative, no.

    8            Q.     All right.       I, sir, would like to go back to

    9     topic number 2 briefly, and that was the process by

  10      which Jones Lang and LaSalle checks the union cards

  11      and membership of contractors working for tenants.

  12                    You may be aware that the chief engineer at

  13      180 North LaSalle, France Falzone, testified about a

  14      week ago here that he personally would walk around

  15      and do the carding of contractors in his building.

  16                    Are you aware of that testimony?

  17                    MR. SCHUTTE:       I am going to object to that

  18     characterization of the testimony.

  19                          Go ahead.

  20       BY THE WITNESS:

  21             A.     I'm aware of that testimony.

  22     BY MR. FOSTER:

  23             Q.     And he also said that he would personally

  24      eject anyone who didn't have credentials.


                              VerbalTech Inc. - 312.869.4039
                                                                                   38
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 40 of 89 PageID #:853
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                   Do the chief engineers at the other JLL

    2     buildings do that also?

    3                   MR. SCHUTTE:       Object to form.

    4                         Go ahead.

    5      BY THE WITNESS:

    6             A.    There is no consistent policy for them to do

    7     that.     And to my knowledge, all of them do not do

    8     that.

    9    BY MR. FOSTER:

  10              Q.    Do some of them do that?

  11              A.    Frank does it.        Beyond Frank, I'm not sure.

  12              Q.    Well, under whose authority does he do that?

  13                    MR. SCHUTTE:       Object to form.

  14                          Go ahead.

  15       BY THE WITNESS:

  16              A.    Well, the building rules and regulations for

  17      180 North LaSalle, of which he is chief, specifically

  18      state that both movers and contractors on site are

  19      required to be union.           That building has those in

  20      their contractor rules and regulations, in their

  21      building rules and regulations, and in their moving

  22      rules and regulations.            He is enforcing that

  23      building's rules and regulations.

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   39
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 41 of 89 PageID #:854
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     Under whose authority, the building manager?

    3            A.     Under the owner -- under the client's.

    4     We're an agent for the client.

    5            Q.     Right.

    6            A.     So --

    7            Q.     Okay.     I understand that.          So Jones Lang and

    8     LaSalle has undertaken then to enforce those rules at

    9     that building, correct?

  10             A.     Yes.

  11             Q.     So is he doing to under the authority of his

  12      building manager?

  13             A.     He reports to a building manager.

  14             Q.     Right.     A Jones Lang and LaSalle person is

  15      the building manager, right?

  16             A.     That is correct.

  17             Q.     Okay.     So that the Jones Lang and LaSalle

  18      person is aware of what he is doing, is that correct,

  19      in that regard?

  20             A.     It --

  21                    MR. SCHUTTE:       Object to form.

  22                           Go ahead.

  23       BY THE WITNESS:

  24             A.     I would have to ask that manager if she was


                               VerbalTech Inc. - 312.869.4039
                                                                                   40
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 42 of 89 PageID #:855
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     aware of that.

    2    BY MR. FOSTER:

    3            Q.     He said she was aware of it.

    4            A.     Okay.

    5            Q.     So that would be part of her job then is to

    6     enforce those rules, correct?

    7            A.     As a general manager of the building, yes.

    8            Q.     Just to be absolutely clear about this,

    9     every other of the 15 buildings has similar rules and

  10      regulations about union movers.                 We have already

  11      established that; is that correct?

  12             A.     Yes.

  13             Q.     Do we have any reason to believe that the

  14      procedure is any different at the other 14 buildings

  15      with regard to carding?

  16                    MR. SCHUTTE:       Object to form.

  17                           Go ahead.

  18       BY THE WITNESS:

  19             A.     I would like to explain that to you.                  Can I?

  20     BY MR. FOSTER:

  21             Q.     Go right ahead, sir.

  22             A.     Okay.     And I'll preface it by saying every

  23      building setup is unique.             In some buildings, the

  24      larger buildings, there are security officers at the


                               VerbalTech Inc. - 312.869.4039
                                                                                   41
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 43 of 89 PageID #:856
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     loading dock.        They are not JLL employees; they're

    2     Securitas employees.           That's who does all of our

    3     security for the region, Securitas.                 That's who would

    4     be doing security at those 15 building.

    5                   There are loading dock guards, loading dock

    6     security officers that check contractors in our

    7     buildings through loading docks, not through main

    8     entries, and the security individuals are the first

    9     ones who come into contact with anyone coming into the

  10      security dock, typically early morning if there is

  11      construction going, or any other movement into the

  12      building.

  13                    So Securitas, the Securitas personnel, are

  14      SEIU, and part of their responsibility is to check and

  15      make sure that the people coming into the property are

  16      authorized to be at the property, authorized by the

  17      management office after a tenant would make a request

  18      to have a contractor come into the building, and we

  19      would receive certificates of insurance, and we would

  20      get all the qualifications of the contractor, and we

  21      would give permission for them to come into the

  22      building.      That was how they would get into the

  23      building.

  24                    Would they check?          We would be looking to


                              VerbalTech Inc. - 312.869.4039
                                                                                   42
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 44 of 89 PageID #:857
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     approve union contractors to come into the building.

    2     Does Securitas check every person that comes in?                         They

    3     check that that contractor is authorized to be there.

    4     I can't say that they would check every individual to

    5     see if they were union or not.               The company coming in

    6     has been cleared by the management office, and we

    7     would let them come in.

    8            Q.     Okay.

    9            A.     Okay?

  10             Q.     So as I understand it then, the management

  11      office, run by Jones Lang and LaSalle, has to have

  12      advanced knowledge of any contractor before they will

  13      be let into the building; isn't that correct?

  14             A.     That's correct.

  15             Q.     And the rules in every building require that

  16      the contractors be union; is that correct?

  17                    MR. SCHUTTE:       Object --

  18     BY MR. FOSTER:

  19             Q.     Of the 15 buildings?

  20                    MR. SCHUTTE:       Object to form.

  21                          Go ahead.

  22       BY THE WITNESS:

  23             A.     They all have a -- at a minimum, they have a

  24      harmony in labor provision in their rules and


                              VerbalTech Inc. - 312.869.4039
                                                                                   43
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 45 of 89 PageID #:858
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     regulations, but -- so yes, the answer is yes.

    2    BY MR. FOSTER:

    3            Q.     Yes.     So that would be part of Jones Lang

    4     and LaSalle's job as manager of each of these

    5     buildings to determine if every contractor who comes

    6     is union, correct?

    7            A.     Correct.

    8            Q.     And that's what they do; isn't that correct?

    9            A.     Yes.

  10             Q.     And if they're nonunion, you won't even put

  11      them on the approved list so that they can come

  12      through security; isn't that correct?

  13             A.     That's right.

  14             Q.     Okay.     Moving on.       Well, one more point.

  15                    Securitas, the security firm?

  16             A.     Yes.

  17             Q.     Okay.     Do they report to Jones Lang LaSalle

  18      building managers?

  19             A.     Each property has a security contract, yes,

  20      with --

  21             Q.     Do they --

  22             A.     With Securitas.

  23             Q.     Every?

  24             A.     They are a contract service provider, yes.


                               VerbalTech Inc. - 312.869.4039
                                                                                   44
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 46 of 89 PageID #:859
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            Q.     Do they report to JLL building managers?

    2            A.     Yes.

    3            Q.     So now we are on to topic number 7.                   The

    4     topic number 7 is whether the union-only rule has

    5     been in effect at 180 North LaSalle Street and

    6     111 South Wacker for tenant contractors and movers in

    7     the applicable time periods.

    8                   Okay.     So let's talk about that.             And

    9     I think we already have sort of talked about it.                          We

  10      have definitely talked about 180 North LaSalle.

  11                    THE WITNESS:       Could I get some more water?

  12                    MR. FOSTER:       Absolutely.        Let's take a

  13     little break.

  14                    MR. SCHUTTE:       We don't have to break.

  15     I could just get it.

  16                    THE WITNESS:       No, just a glass of water is

  17     fine.

  18                    MR. FOSTER:       The waiter will refill your

  19     glass for you.

  20                    THE WITNESS:       Thank you.

  21                    MR. ZOURAS:       Do you need water, Howard?

  22                    MR. SCHUTTE:       Oh, yeah.       Howard, would you

  23     like some?

  24                    MR. FOSTER:       No, I'm -- all right.


                               VerbalTech Inc. - 312.869.4039
                                                                                    45
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 47 of 89 PageID #:860
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     Okay.     180 North LaSalle, we've been talking

    3     about that.       Mr. Falzone is currently the chief

    4     engineer there, and I know from memory he's been

    5     chief engineer for several years at that building.

    6            A.     Yes.

    7            Q.     Right.     So I think the answer is, if I

    8     understand everything correctly, that that has been

    9     the rule for the last four years at 180 North

  10      LaSalle, right?

  11             A.     Yes.

  12             Q.     What about 111 South Wacker?              Is that --

  13      I mean --

  14             A.     What was your question?            You said -- what is

  15      your question?

  16             Q.     Well, I think we have already covered there

  17      this, but you have said that I think that there is

  18      there has been a union-only rule at 111 South Wacker?

  19             A.     Yes.

  20             Q.     Has that been in effect for the last four

  21      years?

  22             A.     Yes.

  23             Q.     We are done with that topic.

  24                    Topic number 8 is whether Jones Lang and


                               VerbalTech Inc. - 312.869.4039
                                                                                   46
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 48 of 89 PageID #:861
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     LaSalle's competitive building for construction work

    2     at the buildings, which is a service Jones Lang and

    3     LaSalle offers its landlord clients, includes

    4     receiving bids from nonunion contractors.                    "If not,

    5     then how has failure to receive competitive bids from

    6     nonunion contractors been communicated to landlord

    7     clients?

    8                   Let me just ask, Are you familiar with this

    9     concept of competitive bidding in the management

  10      agreements?

  11             A.     Yes, I am.

  12             Q.     What is competitive bidding as referred to

  13      in the management agreements?

  14             A.     It is seeking multiple qualified service

  15      providers for every service and receiving or issuing

  16      scope requirements, issuing RFP requirements, and

  17      receiving bids.

  18             Q.     Does Jones Lang and LaSalle receive bids or

  19      RFPs from firms that do not have collective

  20      bargaining agreements with labor unions?

  21                    MR. SCHUTTE:       Object to form.

  22                          Go ahead.

  23       BY THE WITNESS:

  24             A.     No.


                              VerbalTech Inc. - 312.869.4039
                                                                                   47
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 49 of 89 PageID #:862
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     Why not?

    3            A.     Multiple reasons, first being the work

    4     harmony within the properties.               It's the same as the

    5     non- -- it would be in keeping with the nonunion rule

    6     for contractors in the building.

    7            Q.     For the same reasons?

    8            A.     Yes.

    9            Q.     All right.       Fair enough.

  10                    What about -- okay.          Topic number 9, whether

  11      the union-only rule was in effect at the five

  12      buildings Jones Lang and LaSalle no longer manages

  13      but managed during the class period.

  14             A.     Yes.

  15             Q.     That's your answer to that question?

  16             A.     Yes.

  17             Q.     Okay.     That's easy.

  18                    Topic number 10, whether Jones Lang and

  19      LaSalle has discussed the union-only rule with its

  20      landlord clients, and if so, the reasons for the rule

  21      and implications of not having the possibility of

  22      unions picketing the buildings.

  23                    I think that you have pretty much answered

  24      that from your prior testimony up to now.


                               VerbalTech Inc. - 312.869.4039
                                                                                   48
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 50 of 89 PageID #:863
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            A.     Yes, I have.

    2            Q.     I think you have.          You have explained why.

    3     And am I correct that the owners of all of these 15

    4     buildings want the union-only rule?

    5            A.     Yes.

    6            Q.     Okay.     I get it.      All right.

    7                   And you are not aware of any situation where

    8     Jones Lang and LaSalle has tried to push back on

    9     those rules?

  10             A.     I am not.

  11             Q.     Topic number 11:         "The basis for any claim

  12      by Jones Lang and LaSalle that the use of union

  13      contractors is an individual choice made by each

  14      tenant."

  15                    Are you aware that that is a claim or

  16      contention that is being made by Jones Lang and

  17      LaSalle in this litigation?

  18             A.     I am.

  19             Q.     Could you explain then to me, please, why

  20      Jones Lang and LaSalle believes that whether to use

  21      union contractors is an individual choice made by

  22      each tenant.

  23                    MR. SCHUTTE:       Object to form.

  24                           Go ahead.


                               VerbalTech Inc. - 312.869.4039
                                                                                   49
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 51 of 89 PageID #:864
                       DEPOSITION OF STEPHEN ZSIGRAY


    1      BY THE WITNESS:

    2            A.     Because not every building, not every single

    3     building has the same clearly defined nonunion

    4     language that 180 North LaSalle has.                  111 South Wacker

    5     would be an example of that where the work harmony

    6     clause that's in everyone's leases and that's in the

    7     rules and regulations of the building would -- given

    8     at that particular property where it's not

    9     specifically stated that all contractors have to be

  10      union in writing in the leases, then the tenant could,

  11      if they chose to, avoid that and say, "We don't care

  12      if we cause disruption to the building; we are going

  13      to do that anyway."

  14                    In the building where it is clearly defined

  15      where there is no black and white about it where it

  16      has to be union contract, which the majority of the

  17      buildings are, that would be -- they would not have

  18      that latitude.        So it would be pending which building.

  19             Q.     As I understand it from your answer then,

  20      you haven't actually spoken to any tenants about

  21      this; is that correct?

  22             A.     We have -- there --

  23             Q.     You, Jones Lang and LaSalle, have you

  24      reached out to your tenants and asked them if they


                              VerbalTech Inc. - 312.869.4039
                                                                                   50
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 52 of 89 PageID #:865
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     want --

    2            A.     I believe there is a tenant identified in

    3     the document that we have spoken to.

    4            Q.     There was one.        It was a firm that does

    5     work, financial planning for union members, and

    6     that's the only one you identified.

    7                   So Jones Lang and LaSalle doesn't know, has

    8     no indication that any other tenants feel the way

    9     that one firm feels; isn't that true?

  10                    MR. SCHUTTE:       Object to form.          Object to

  11     form.     Sorry, Howard.

  12                    MR. FOSTER:       Go ahead.

  13       BY THE WITNESS:

  14             A.     Please repeat the question.

  15     BY MR. FOSTER:

  16             Q.     Jones Lang and LaSalle has no indication

  17      that any other tenants in any of its buildings prefer

  18      to use union labor; isn't that correct?

  19             A.     Union labor?

  20             Q.     Yeah.

  21             A.     Prefer to use union labor?

  22             Q.     Prefer to use union labor, right, that they

  23      support -- I take that back.              I take this back.

  24                    My question was, Is it an individual issue?


                              VerbalTech Inc. - 312.869.4039
                                                                                   51
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 53 of 89 PageID #:866
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     And you're saying in some buildings, it's

    2     theoretically possible that tenants could use

    3     nonunion contractors at some of these 15 buildings.

    4     Am I correct that that's your answer?

    5            A.     I said one of the buildings that I know of.

    6            Q.     Which one?

    7            A.     111 South Wacker.

    8            Q.     Pardon me?

    9            A.     111 South Wacker.

  10             Q.     In that one building, it would be possible?

  11      Why would it be possible in that building?

  12                    MR. SCHUTTE:       Object to form.          Asked and

  13     answered.

  14                    MR. FOSTER:       Go ahead.

  15       BY THE WITNESS:

  16             A.     Because the moving regulations say that all

  17      movers have to be nonunion.              The building harmony

  18      clause is in the building rules and regulations and

  19      it's in the tenant leases.             There is not a specific

  20      statement in the building rules and regulations in

  21      that building that is clearly defined as other

  22      buildings that says only nonunion contractors -- only

  23      union contractors.

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   52
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 54 of 89 PageID #:867
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     Let me go over your answer because I think

    3     you may have misspoken.            You said the building rules

    4     require all of the movers to be nonunion?

    5            A.     No, I meant that is -- let me clarify that.

    6     The building rules require the movers to be union.

    7            Q.     Okay.

    8            A.     I'm sorry.

    9            Q.     So that a tenant cannot use a nonunion mover

  10      in that building?

  11             A.     No.

  12             Q.     You are saying that there is no rule

  13      requiring union contractors at 111 South Wacker?

  14             A.     There's a policy that we follow that

  15      requires that.        It's not in writing in the rules and

  16      regulations specifically that I reviewed.

  17             Q.     It's an unwritten rule, would you agree with

  18      that statement, at that building?

  19                    MR. SCHUTTE:       Object to form.

  20                          Go ahead.

  21       BY THE WITNESS:

  22             A.     It's a rule that is defined by the labor

  23      harmony clause of the rules and regulations, which

  24      talks about disruption and picketing.


                              VerbalTech Inc. - 312.869.4039
                                                                                   53
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 55 of 89 PageID #:868
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     Right.     But as we discussed earlier, it

    3     would be your practice, Jones Lang and LaSalle's

    4     practice, at that building to instruct security to

    5     card all the contractors who come in, correct?

    6            A.     Yes.

    7            Q.     It's not possible for a tenant to get a

    8     nonunion contractor into that building; is it?

    9            A.     It's not recommended.

  10             Q.     How would it be possible to go through

  11      security?

  12             A.     If -- as I spoke to you earlier about who

  13      gives clearance to this and who gives position to who

  14      comes in and when they come in and it's worked through

  15      the management office of the building, security is

  16      only responding to the direction that they are given

  17      by the building management office.

  18             Q.     Which is Jones Lang and LaSalle?

  19             A.     Yes.     And if Jones Lang and LaSalle in a

  20      particular case where a tenant said, "I want to use a

  21      nonunion contractor at 111 South LaSalle" --

  22             Q.     South Wacker?

  23             A.     Or 111 South Wacker, and pointed

  24      specifically to the rules and regulations saying, "It


                               VerbalTech Inc. - 312.869.4039
                                                                                   54
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 56 of 89 PageID #:869
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     doesn't say that there," but it does, we would just

    2     talk to them about the harmony in labor.                   And in that

    3     particular case, if they said that they chose to, it

    4     has not happened, but we would do that.

    5            Q.     It has never happened, to your knowledge,

    6     right?

    7            A.     To my knowledge, correct.

    8            Q.     So I'm not sure then why it is that Jones

    9     Lang and LaSalle believes that the choice of whether

  10      to use union or nonunion labor is an, quote,

  11      "individual" issue.

  12                    Why does Jones Lang and LaSalle believe that

  13      is an individual issue when your rules prevent them

  14      from making that choice?

  15                    MR. SCHUTTE:       I am going to object to the

  16     form of the question.            I would be happy to explain,

  17     but for now, I'll just leave it at that.

  18                    MR. FOSTER:       Okay.

  19                          You can answer.

  20       BY THE WITNESS:

  21             A.     I don't know.

  22     BY MR. FOSTER:

  23             Q.     I am moving on to the next topic, which is

  24      number 12, whether Jones Lang and LaSalle or its


                              VerbalTech Inc. - 312.869.4039
                                                                                   55
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 57 of 89 PageID #:870
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     landlord clients pays for tenant improvement

    2     allowances at the buildings, and whether the

    3     allowances are amortized over the course of the

    4     tenants' leases plus interest.

    5                   Okay.     What is a tenant improvement

    6     allowance, sir?

    7            A.     It is a dollar amount that is provided in a

    8     lease negotiation to a tenant to perform construction

    9     management in the building for their space, the

  10      construction of their space specifically.

  11             Q.     With regard to these 15 buildings that Jones

  12      Lang and LaSalle manages, who pays the tenant

  13      improvement allowances, Jones Lang and LaSalle or the

  14      owners?

  15             A.     The owners.

  16             Q.     Okay.     Does Jones Lang and LaSalle negotiate

  17      the amount of those tenant improvement allowances in

  18      lease negotiations?

  19                    MR. SCHUTTE:       Object to form.          Outside the

  20     scope.

  21                          You can answer in an individual

  22     capacity.

  23     BY THE WITNESS:

  24             A.     Every one of those 15 buildings that we


                              VerbalTech Inc. - 312.869.4039
                                                                                   56
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 58 of 89 PageID #:871
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     manage has a separate -- in most cases, a separate

    2     leasing agreement with a leasing agent that may or may

    3     not be Jones Lang LaSalle.             In most of the cases of

    4     those 15 buildings, it is not Jones Lang LaSalle

    5     leasing, but the answer is the leasing company that is

    6     representing the owner and is the agent for them on

    7     the leasing service negotiates that on behalf of the

    8     owner and in concert with the owner's rep.

    9    BY MR. FOSTER:

  10             Q.     Okay.     So what does Jones Lang and LaSalle

  11      have to do with the tenant improvement allowances

  12      then at the buildings where it manages?

  13             A.     Explain what you mean by what do they have

  14      to do with it.

  15             Q.     They don't determine the amount of the TIAs

  16      for each tenant, right?

  17             A.     Correct.

  18             Q.     You're saying that they generally don't

  19      negotiate the leases of the tenants, right?

  20             A.     Correct.

  21             Q.     Well, let me ask you this.

  22                    Do those tenant improvement allowances get

  23      amortized back to the tenants as rent?

  24                    MR. SCHUTTE:       Object to form of the


                              VerbalTech Inc. - 312.869.4039
                                                                                   57
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 59 of 89 PageID #:872
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    question.

    2                         Go ahead.

    3      BY THE WITNESS:

    4            A.     I've pondered that question as to what that

    5     means.      An owner looks at every lease transaction and

    6     analyzes it based upon the rent stream, based upon the

    7     cost of the capital to build the tenant space and

    8     based upon the free rent, if there is any that is

    9     provided, or any other allowance, and they use their

  10      own discount rate to look at how they valued that

  11      lease.

  12                    And if you say is it amortized into the

  13      rent, a lease has a rental income stream and it has an

  14      expense extreme, and at the end of the day, the owner

  15      has to be satisfied with the return that they get over

  16      a five- or a seven- or a ten-year life of the lease

  17      discounted back to today.

  18                    So every owner looks at it differently,

  19      would look at it with their own set of criteria for

  20      what type of return they require or want.                    It could be

  21      a core asset, it could be a value-add asset, it could

  22      be an opportunistic aspect, all of those different

  23      return expectations.

  24                    So that analysis of that lease is typically


                              VerbalTech Inc. - 312.869.4039
                                                                                   58
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 60 of 89 PageID #:873
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     done by the leasing agent, it's shared with the owner,

    2     and the owner decides whether they want to do that

    3     deal or not.

    4                   MR. FOSTER:       Okay.     I understand.        All

    5    right.       Can we go off the record for a few minutes?

    6                   MR. SCHUTTE:       Of course.

    7                               (Whereupon, a break was taken from

    8                                 11:25 to 11:35 a.m.)

    9                               (Whereupon, Exhibit 2 was marked

  10                                  for identification.)

  11     BY MR. FOSTER:

  12             Q.     I want to go back, sir, just to clarify.

  13      The rules at all the buildings, we have clarified,

  14      with regard to nonunion contractors, I just want to

  15      make sure that is the same for nonunion movers.

  16             A.     So you're asking me if it's the same rules

  17      for nonunion movers?

  18             Q.     Right.     Are nonunion movers not allowed in

  19      the 15 buildings?

  20             A.     That's correct.

  21             Q.     And then I would like to show you what is

  22      marked as Exhibit 2.           If you take a look at this.

  23      It's a multi-page exhibit.              Those documents, to

  24      clarify, were produced pursuant to subpoenas on the


                              VerbalTech Inc. - 312.869.4039
                                                                                   59
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 61 of 89 PageID #:874
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     Local 705 union.

    2                   MR. SCHUTTE:       Have you produced them to us?

    3                   MR. FOSTER:       Yes, we did.

    4                   MS. NELSON:       Yeah, it's just not our

    5    document.

    6                   MR. SCHUTTE:       No, I'm sorry.         I just

    7    didn't -- did you make a copy of the subpoenaed

    8    documents to us?

    9                   MR. FOSTER:       We did.

  10                    MR. SCHUTTE:       I'm just asking.          I wasn't

  11     positive.

  12                    MR. FOSTER:       Okay.

  13                    MR. SCHUTTE:       Got you.

  14     BY MR. FOSTER:

  15             Q.     All right.       So if you will look, sir, the

  16      first one, which is Bates ending in 001, is an e-mail

  17      from Kelly Leyden?

  18             A.     Keelee.

  19             Q.     Keelee Leyden at Jones Lang and LaSalle to

  20      Richard De Vries.          He is an official with Local 705

  21      movers union.        And it says, "Hi, Richard, do you have

  22      an updated movers list for Office and Industrial

  23      moves?      The last notice I have on file is from

  24      4/1/15."


                              VerbalTech Inc. - 312.869.4039
                                                                                   60
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 62 of 89 PageID #:875
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                   Have you seen this before?

    2                   MR. SCHUTTE:       Take your time to read through

    3    it if you need to.          Yeah, certain pages are difficult

    4    to read.

    5    BY MR. FOSTER:

    6             Q.    I see it.      It's just a list of union group

    7     movers produced by the union.               But on the last page,

    8     there is an e-mail from Walker Vauters at JLL back to

    9     Richard De Vries, and it says, "Stay in touch."

  10                    Okay.     So let me just ask you, Have you seen

  11      this e-mail before?

  12              A.    No.

  13              Q.    It seems to reflect that Jones Lang and

  14      LaSalle wants to receive an up-to-date list of

  15      union-approved movers.            Would you agree with that?

  16                    MR. SCHUTTE:       Object to form.

  17                          Go ahead.

  18     BY THE WITNESS:

  19              A.    I can't answer that without some

  20      clarification as to the dates here.

  21     BY MR. FOSTER:

  22              Q.    I'm not sure I could clarify.               The dates of

  23      what?

  24              A.    All right.       Keelee Leyden's e-mail is from


                              VerbalTech Inc. - 312.869.4039
                                                                                   61
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 63 of 89 PageID #:876
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     October 18, 2018, when she was assistant general

    2     manager at 175 West Jackson.

    3             Q.    Right.     Okay.

    4             A.    Walker Vauters, who was a security director

    5     at 111 South Wacker at the time, is dated November 2,

    6     2016.     And he's thanking Rich for what I'm -- I'm not

    7     sure the connection between these two.

    8             Q.    Okay.     Well, I'm not sure either.             This is

    9     how they were produced to us.

  10              A.    Okay.

  11              Q.    So there is some connection -- let me ask

  12      you this question.

  13                    Why are Jones Lang and LaSalle people

  14      communicating to the movers union to get a list of

  15      approved union movers?

  16                    MR. SCHUTTE:       Object to form.          Outside the

  17     scope.

  18                          Go ahead.

  19       BY THE WITNESS:

  20              A.    Because we require union-only movers.

  21     BY MR. FOSTER:

  22              Q.    Right.     So does Jones Lang and LaSalle

  23      maintain a list of union movers?

  24              A.    I think we -- the requests, one in 2016 and


                              VerbalTech Inc. - 312.869.4039
                                                                                   62
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 64 of 89 PageID #:877
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     one in 2018, would suggest that our list was updated

    2     based upon moving companies that were union and

    3     working that the Teamsters were a part of.

    4            Q.     Right.     It seems to me that Jones Lang and

    5     LaSalle is regularly in touch with the movers union

    6     so it can maintain a list of approved union movers;

    7     is that correct?

    8                   MR. SCHUTTE:       Object to form.

    9                         Go ahead.

  10       BY THE WITNESS:

  11             A.     In two instances in the past three years,

  12      that question was asked.             There's two of them.

  13     BY MR. FOSTER:

  14             Q.     You're only aware of those two instances

  15      where Jones Lang and LaSalle employees have reached

  16      out to the movers union to get a list of approved

  17      union movers?

  18                    MR. SCHUTTE:       Outside the scope.

  19                          Go ahead.

  20     BY THE WITNESS:

  21             A.     I'm only aware of these two that I'm looking

  22      at, yes.

  23     BY MR. FOSTER:

  24             Q.     Does Jones Lang and LaSalle maintain a list


                              VerbalTech Inc. - 312.869.4039
                                                                                   63
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 65 of 89 PageID #:878
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     of approved union movers with regard to these

    2     15 buildings?

    3             A.    Not to my knowledge.           These are individual

    4     buildings:       One was 175; one was 111 South Wacker.

    5     I do not consolidate and keep at the regional level

    6     any type of list of approved movers requiring them to

    7     be used at the properties, these 15 or any other ones.

    8             Q.    Okay.     Where is your office?

    9             A.    AON Center.

  10              Q.    Do you know why these people would be

  11      reaching out to the movers union to ask him for a

  12      list of approved union movers?

  13                    MR. SCHUTTE:       Objection.        Outside the scope.

  14                           Go ahead.

  15       BY THE WITNESS:

  16              A.    I would speculate on why.

  17     BY MR. FOSTER:

  18              Q.    Why?

  19              A.    Because they want to have as many options as

  20      possible for their tenants to look at and receive bids

  21      from.

  22              Q.    Did they circulate this list to their

  23      tenants?

  24              A.    I'm assuming so.         I don't know for a fact,


                               VerbalTech Inc. - 312.869.4039
                                                                                   64
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 66 of 89 PageID #:879
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     but I believe that's the reason that they

    2     absolutely -- I firmly believe this is why they would

    3     ask for that, so they can provide it to their tenants,

    4     yes.

    5            Q.     So it would seem like they would need to

    6     have regular contact with the movers union to get

    7     update listings of approved union movers?

    8            A.     Well, if you look at Keelee's e-mail on

    9     Thursday, December 18th, it looks like they weren't in

  10      contact with them regarding a list or had any list

  11      from April 1st of '15.            So that was three and a half

  12      years later.

  13             Q.     Right.

  14             A.     So, you know, she -- apparently that

  15      building wasn't in contact with the union for that

  16      period of time.

  17                    I would like to make a clarification, if

  18      I could.      Can I do that to this particular one?

  19             Q.     Okay.     Go ahead.

  20             A.     Okay.     We took over this building.              This is

  21      dated October 18th.          Brookfield purchased this

  22      building in April of 2018.             The previous managing

  23      agent was a self-managing owner out of New York.

  24                    We took over.        We were assigned the


                              VerbalTech Inc. - 312.869.4039
                                                                                   65
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 67 of 89 PageID #:880
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     management contract in April of '18.                  Keelee was

    2     assigned as assistant general manager of this

    3     property.      She would have been looking at a property

    4     list that had been in the management office under the

    5     old management company and was reaching out for an

    6     update stating that the one that they had was from

    7     4 of '15.

    8             Q.    Okay.     Okay.

    9             A.    Okay?

  10              Q.    All right.        I understand that.         On the other

  11      hand, if you look at the last page, Walker Vauters

  12      said to Richard De Vries, "Stay in touch."                    That's

  13      what his e-mail says, the one dated November 2016.

  14      Sounds like he wants to be kept apprised of union

  15      movers from the union, right?

  16                    MR. SCHUTTE:        Objection.       Outside the scope.

  17     Foundation.

  18                          Go ahead.

  19     BY THE WITNESS:

  20              A.    I don't know what the nature of Mr. Vauters'

  21      relationship is with Richard De Vries.                  It could be a

  22      personal relationship.            I have no idea of knowing

  23      that.     Walker no longer works for us.

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   66
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 68 of 89 PageID #:881
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    BY MR. FOSTER:

    2            Q.     He no longer works for you?

    3            A.     He retired.

    4            Q.     Okay.     But isn't it accurate to say, and

    5     I think you have indicated this, but I want to make

    6     it absolutely certain, that Jones Lang and LaSalle

    7     wants to have a current list of approved union movers

    8     to circulate to its tenants?

    9            A.     I would say yes.         And the reason I would say

  10      that is because when we provide names -- tenants have

  11      the same expectation of their purchasing people that

  12      we have of our bidding process, and that would be to

  13      go get multiple bids.

  14                    And so if we can give them multiple sources

  15      to get bids from so that they can go out and

  16      competitively bid against the union -- all union

  17      contractors aren't going to bid the exact same number;

  18      they are going to bid based on profit, overhead, and

  19      other things.         And so giving them a list of approved

  20      movers that they can go out to bid on their own and

  21      get their best pricing is how I see that, and I think

  22      that's --

  23             Q.     Well, okay.

  24             A.     And I consider that a good practice.


                              VerbalTech Inc. - 312.869.4039
                                                                                   67
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 69 of 89 PageID #:882
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            Q.     Okay.     But they would never circulate a list

    2     of nonunion movers to the tenants, right?

    3            A.     That's right.

    4                   MR. FOSTER:       Okay.     I'm done.       I don't have

    5    any more questions for you, sir.                 Thank you.

    6                   THE WITNESS:       Thank you.

    7                   MR. SCHUTTE:       I have one follow-up.

    8                                 EXAMINATION

    9    BY MR. SCHUTTE:

  10             Q.     Sir, can you look at topic 9, I believe it

  11      is.    Sorry, it's topic 11.

  12                    Are you aware that JLL has taken a position

  13      in this litigation that even if there were no

  14      union-only rule, that some tenants might still choose

  15      to use union contractors?

  16             A.     Yes, I'm aware of that.

  17             Q.     Okay.     Why, even in the absence of a

  18      union-only rule, might a tenant still choose to

  19      exercise their choice and use a union contractor?

  20             A.     I would say a couple of reasons.                The first

  21      I would say is that tenants, individual tenants in a

  22      building, have their own views of union contractors

  23      based upon their organization.

  24                    For example, if I'm the City -- I'm going to


                              VerbalTech Inc. - 312.869.4039
                                                                                   68
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 70 of 89 PageID #:883
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     give you an example.           The City of Chicago is a tenant

    2     in the building or if, say, State Teachers Retirement

    3     System is a tenant in the building, they represent

    4     unions.     If Teamsters is a tenant in the building,

    5     they represent unions, and they would want and -- they

    6     would want to, because they are union advocates and

    7     supporters and part of their business, I would say

    8     that would be one.

    9                   I'd say number two, I would say there is a

  10      level of training, there is a level of development,

  11      there is a level of certification, updates, and

  12      requirements, there's continuing education that union

  13      organizations provide for their members.                   It's the

  14      case in 399.        It's case in SEIU.          There's training and

  15      development.

  16                    And as a result, I think tenants in

  17      buildings would want to have the most qualified,

  18      capable people working, particularly in an electrical

  19      closet or some very difficult environment that would

  20      require current knowledge and the most capable skill.

  21                    And then lastly, I would say that if I'm

  22      asked to provide a list of general contractors, the

  23      best general contractor in the City of Chicago, the

  24      best painter in the City of Chicago, the best


                              VerbalTech Inc. - 312.869.4039
                                                                                   69
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 71 of 89 PageID #:884
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     electrician in the City of Chicago, they are going to

    2     most likely be union.

    3                   And so if you take someone like a

    4     JC Anderson or a Clune Construction, they have decades

    5     of experience in providing buildouts in downtown

    6     Chicago in the buildings of downtown Chicago.                     They're

    7     highly respected, they're highly valued by the market,

    8     and I think in absence of a union-only rule, people

    9     would still want their buildouts done in a way that

  10      gives them the finished product that they would

  11      expect.

  12             Q.     In your view, in the absence of a union-only

  13      rule, in order to determine whether a particular

  14      tenant would choose to use a union contractor or

  15      nonunion contractor, would you say that the only way

  16      to do that would be to ask that on a tenant-by-tenant

  17      basis?

  18             A.     Yes, absolutely.

  19                    MR. SCHUTTE:       All right.        I have nothing

  20     further.

  21                    MR. FOSTER:       Okay.     I would like to ask a

  22     couple questions about that.

  23

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   70
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 72 of 89 PageID #:885
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                             FURTHER EXAMINATION

    2    BY MR. FOSTER:

    3            Q.     You are of the opinion, sir, that unions

    4     have higher quality workmanship than nonunion firms.

    5     That's what it sounds like to me.                Is that your

    6     opinion?

    7            A.     Are you asking my personal opinion or my --

    8            Q.     Yes.

    9            A.     -- corporate opinion?

  10             Q.     Okay.     Does Jones Lang and LaSalle have an

  11      opinion about that?

  12             A.     I can't speak to whether Jones Lang LaSalle

  13      does; I can speak to my personal opinion.

  14             Q.     Right now, I am just asking about Jones Lang

  15      and LaSalle corporate rep.

  16                    Has there ever been a Jones Lang and LaSalle

  17      statement or publication which indicates that union

  18      contractors do better quality work than nonunion

  19      contractors?

  20             A.     Not to my knowledge.

  21             Q.     And you say that is your personal opinion,

  22      right, that the best contractors in the City of

  23      Chicago are all union contractors?

  24             A.     That's my personal opinion, yes.


                               VerbalTech Inc. - 312.869.4039
                                                                                   71
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 73 of 89 PageID #:886
                       DEPOSITION OF STEPHEN ZSIGRAY


    1            Q.     Is that personal opinion?             Can you site any

    2     study that would agree with you?

    3            A.     I could cite the experience that my firm has

    4     had and that I have had as a regional manager running

    5     the business.

    6            Q.     I understand.        Other than -- that's not my

    7     question.

    8            A.     Okay.

    9            Q.     Is there any study --

  10                    MR. SCHUTTE:       Well, he can give you -- let

  11     him finish his answer.

  12                    MR. FOSTER:       Okay.

  13     BY MR. FOSTER:

  14             Q.     I know you have personal --

  15                    MR. SCHUTTE:       No, but let him finish.             He

  16     started to answer.          You can move to strike the answer,

  17     you can disregard the answer, but you can't interrupt

  18     and stop the witness.

  19                    MR. FOSTER:       Okay.

  20                    MR. SCHUTTE:       Please finish your answer.

  21                    MR. FOSTER:       Study was my question.

  22                    MR. SCHUTTE:       He knows what the question

  23     was.

  24                          Please go ahead and answer, give the


                              VerbalTech Inc. - 312.869.4039
                                                                                   72
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 74 of 89 PageID #:887
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    rest of your answer to the question, please.

    2      BY THE WITNESS:

    3            A.     I am basing it on my experience in running

    4     the management of a 35 million square foot portfolio

    5     in downtown Chicago of the quality of the contractors

    6     who work in our buildings.              And they are union, and

    7     they are -- the ones I mentioned, the two

    8     specifically, JC Anderson and Clune, there are many of

    9     them who are just very, very high quality, and

  10      I would -- so a study?            No.

  11     BY MR. FOSTER:

  12             Q.     Okay.     I understand it.

  13                    And you have spent your entire career at

  14      Jones Lang and LaSalle essentially, right?

  15             A.     My first seven years in my career were in

  16      corporate finance, but my real estate career is Jones

  17      Lang and LaSalle, yes, sir.

  18             Q.     Right.     In your experience at Jones Lang and

  19      LaSalle, have you ever dealt with any nonunion

  20      contractors?

  21             A.     Yes, sir, I have.

  22             Q.     Which ones?

  23             A.     I managed the Texas region of Jones Lang

  24      LaSalle for eight years, and I managed the Tennessee


                              VerbalTech Inc. - 312.869.4039
                                                                                   73
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 75 of 89 PageID #:888
                       DEPOSITION OF STEPHEN ZSIGRAY


    1     region of Jones Lang LaSalle for three years.

    2            Q.     Do those regions allow nonunion contractors

    3     into their properties?

    4            A.     Yes, they did.

    5            Q.     Okay.     Why is that?

    6            A.     Because they were nonunion towns.                They

    7     were --

    8            Q.     Okay.     Did --

    9            A.     Dallas is a right-to-work.             Texas is a

  10      right-to-work state.           And there were union contractors

  11      and there were nonunion contractors.

  12             Q.     Did the nonunion contractors do good work in

  13      those areas?

  14             A.     Some of them.

  15             Q.     Okay.

  16             A.     Yes.

  17                    MR. FOSTER:        All right.      I have no further

  18     questions.

  19                    MR. SCHUTTE:        We have nothing further.               We

  20     will reserve signature.             Thank you.

  21                    MR. FOSTER:        Okay.    Thank you.

  22                           FURTHER DEPONENT SAITH NOT

  23

  24


                               VerbalTech Inc. - 312.869.4039
                                                                                   74
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 76 of 89 PageID #:889
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                  IN THE UNITED STATES DISTRICT COURT

    2                FOR THE NORTHERN DISTRICT OF ILLINOIS

    3     WACKER DRIVE EXECUTIVE                     )
          SUITES, LLC, et al.,                       )
    4                                                )
                        Plaintiffs,                  )
    5                                                )
                 vs.                                 ) No. 1:18-cv-5492
    6                                                )
          JONES LANG LASALLE AMERICAS                )
    7     (ILLINOIS), LP,                            )
                                                     )
    8                   Defendant.                   )

    9

  10                    I, STEPHEN ZSIGRAY, being first

  11             administered an oath, say that I am the

  12             deponent in the aforesaid deposition taken on

  13             12/20/2019; that I have read the foregoing

  14             transcript of my deposition, and affix my

  15             signature to same.

  16

  17
                                    STEPHEN ZSIGRAY
  18

  19

  20       Subscribed and sworn to
           before me this          day
  21       of                , 2020.

  22

  23
                  Notary Public
  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   75
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 77 of 89 PageID #:890
                       DEPOSITION OF STEPHEN ZSIGRAY


    1                                  ERRATA SHEET

    2    CASE NAME: WACKER DRIVE EXECUTIVE SUITES, et al., vs.
         JONES LANG LASALLE, et al.
    3    CASE NUMBER: 1:18-cv-5492
         WITNESS: STEPHEN ZSIGRAY
    4    REPORTER: Andrew R. Pitts

    5    I wish to make the following changes for the following
         reasons:
    6
           PAGE       LINE
    7
           ____      ____ CHANGE:________________________________
    8
           REASON:____________________________________________
    9
           ____      ____ CHANGE:________________________________
  10
           REASON:____________________________________________
  11
           ____      ____ CHANGE:________________________________
  12
           REASON:____________________________________________
  13
           ____      ____ CHANGE:________________________________
  14
           REASON:____________________________________________
  15
           ____      ____ CHANGE:________________________________
  16
           REASON:____________________________________________
  17
           ____      ____ CHANGE:________________________________
  18
           REASON:____________________________________________
  19
           ____      ____ CHANGE:________________________________
  20
           REASON:____________________________________________
  21
           ____      ____ CHANGE:________________________________
  22
           REASON:____________________________________________
  23
           ____      ____ CHANGE:________________________________
  24
           REASON:____________________________________________

                              VerbalTech Inc. - 312.869.4039
                                                                                   76
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 78 of 89 PageID #:891
                       DEPOSITION OF STEPHEN ZSIGRAY


    1      PAGE      LINE

    2      ____      ____ CHANGE:________________________________

    3      REASON:____________________________________________

    4      ____      ____ CHANGE:________________________________

    5      REASON:____________________________________________

    6      ____      ____ CHANGE:________________________________

    7      REASON:____________________________________________

    8      ____      ____ CHANGE:________________________________

    9      REASON:____________________________________________

  10       ____      ____ CHANGE:________________________________

  11       REASON:____________________________________________

  12       ____      ____ CHANGE:________________________________

  13       REASON:____________________________________________

  14       ____      ____ CHANGE:________________________________

  15       REASON:____________________________________________

  16

  17      In accordance with Supreme Court Rule 207(a), the
         above corrections are made to correct an error in the
  18     reporting or transcription of my answer(s).

  19       Signed:_____________________________

  20       Date:_________________

  21

  22

  23

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   77
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 79 of 89 PageID #:892
                       DEPOSITION OF STEPHEN ZSIGRAY


    1      STATE OF ILLINOIS )
                             )            SS:
    2      COUNTY OF C O O K )

    3

    4             I, ANDREW R. PITTS, C.S.R., R.P.R., a certified

    5    shorthand reporter within and for the County of Cook

    6    County and State of Illinois, do hereby certify that

    7    heretofore, to-wit, on December 20, 2019, personally

    8    appeared at 77 West Wacker Drive, Suite 500, Chicago,

    9    Illinois, STEPHEN ZSIGRAY, in a cause now pending and

  10     undetermined in the United States District Court for

  11     the Northern District of Illinois wherein WACKER DRIVE

  12     EXECUTIVE SUITES, LLC, on behalf of itself

  13     Individually, and on behalf of all others similarly

  14     situated are the Plaintiffs, and JONES LANG LASALLE

  15     AMERICAS (ILLINOIS), LP is the Defendant.

  16                    I further certify that the said STEPHEN

  17     ZSIGRAY was first administered an oath to testify the

  18     truth, the whole truth and nothing but the truth in

  19     the cause aforesaid; that the testimony then given by

  20     said witness was reported stenographically by me in

  21     the presence of the said witness and afterwards

  22     reduced to typewriting by Computer-Aided

  23     Transcription, and the foregoing is a true and correct

  24     transcript of the testimony so given by said witness


                              VerbalTech Inc. - 312.869.4039
                                                                                   78
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 80 of 89 PageID #:893
                       DEPOSITION OF STEPHEN ZSIGRAY


    1    as aforesaid.

    2                   I further certify that the signature to the

    3    foregoing deposition was reserved by counsel for the

    4    Defendant and that there were present at the

    5    deposition the attorneys hereinbefore mentioned.

    6                   I further certify that I am not counsel for

    7    nor in any way related to the parties to this suit,

    8    nor am I in any way interested in the outcome thereof.

    9                   IN TESTIMONY WHEREOF:           I certify to the

  10             above facts this 11th day of January, 2020.

  11

  12

  13                        ________________________________
                            ANDREW R. PITTS
  14                        Certified Shorthand Reporter
                            County, Illinois
  15                        My commission expires May 31, 2021

  16

  17       C.S.R. Certificate No. 084-4575.

  18

  19

  20

  21

  22

  23

  24


                              VerbalTech Inc. - 312.869.4039
                                                                                   79
                                      Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 81 of 89 PageID #:894



                                 VERBALTECH INC.
                              3013 WEST 54th STREET
                            CHICAGO, ILLINOIS 60632

      January 13, 2020
      MORGAN, LEWIS & BOCKIUS LLP
      Mr. Scott T. Schutte, Esquire
      77 West Wacker Drive
      Suite 500
      Chicago, Illinois 60601-5094

      Dear Mr. Schutte:
      Enclosed is the deposition transcript for the
      aforementioned deponent in the above-entitled cause.
      Also enclosed are additional signature pages, if
      applicable, and errata sheets.
      Per your agreement to secure signature, please submit
      the transcript to the deponent for review and
      signature. All changes or corrections must be made on
      the errata sheets, not on the transcript itself. Errata
      sheets should be signed and signature pages need to be
      signed and notarized.
      After the deponent has completed the above, please
      return all signature pages and errata sheets to
      VerbalTech Inc. at the above address, and VerbalTech
      Inc. will handle distribution to the respective
      parties.
      If you have any questions, please call me at the phone
      number below.
            ______    Procedure outlined in Rule 207 (a) of
                      the Illinois Supreme Court Rules

      Sincerely,


      Andrew R. Pitts,
      Court Reporter
      (312) 752-6583
      cc:     MR. HOWARD W. FOSTER
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 82 of 89 PageID #:895

                            DEPOSITION OF STEPHEN ZSIGRAY
             '                                         advanced [1] - 43:12      72:20, 72:24, 73:1        58:6, 58:8, 63:2,
                                           3
                                                       advocates [1] - 69:6     answered [6] - 10:24,      67:18, 68:23
'15 [2] - 65:11, 66:7       3 [3] - 6:4, 30:3, 30:16   agent [8] - 23:11,        31:18, 36:4, 36:19,      basing [1] - 73:3
'18 [1] - 66:1              30(b)(6 [1] - 5:20          23:13, 23:16, 40:4,      48:23, 52:13             basis [5] - 24:23,
                            32 [2] - 6:9, 6:12          57:2, 57:6, 59:1,       answering [1] - 16:18      30:16, 33:23, 49:11,
            0               35 [1] - 73:4               65:23                   anyway [1] - 50:13         70:17
                            399 [2] - 37:8, 69:14      ago [1] - 38:14          AON [1] - 64:9            Bates [1] - 60:16
001 [1] - 60:16                                        agree [4] - 13:20,       applicable [1] - 45:7     behalf [2] - 36:20,
                                           4            53:17, 61:15, 72:2      apprised [1] - 66:14       57:7
            1                                          agreement [12] - 9:9,    approve [1] - 43:1        believes [2] - 49:20,
                            4 [3] - 34:20, 34:21,       9:24, 11:10, 12:18,     approved [11] - 44:11,     55:9
1 [9] - 5:14, 5:15, 5:18,    66:7                       15:8, 24:8, 25:3,        61:15, 62:15, 63:6,      best [5] - 67:21, 69:23,
 6:5, 6:21, 10:20,          4/1/15 [1] - 60:24          25:6, 25:17, 31:2,       63:16, 64:1, 64:6,        69:24, 71:22
 12:16, 14:3, 14:5                                      31:4, 57:2               64:12, 65:7, 67:7,       better [2] - 20:17,
10 [1] - 48:18                             5           agreements [15] - 8:8,    67:19                     71:18
10:19 [1] - 13:24                                       9:22, 10:1, 10:3,       April [3] - 65:11,        between [3] - 35:15,
10:47 [1] - 36:14           5 [4] - 34:22, 34:24,       10:14, 10:16, 10:20,     65:22, 66:1               36:2, 62:7
10:59 [1] - 36:14            35:2, 35:3                 12:17, 13:4, 13:13,     architects [1] - 25:14    beyond [1] - 39:11
11 [2] - 49:11, 68:11                                   24:18, 47:10, 47:13,    areas [1] - 74:13         bid [5] - 24:9, 67:16,
111 [11] - 45:6, 46:12,                    6            47:20                   argue [1] - 11:6           67:17, 67:18, 67:20
 46:18, 50:4, 52:7,                                    ahead [38] - 7:23,       arrangements [1] -        bidding [3] - 47:9,
 52:9, 53:13, 54:21,        6 [1] - 35:9                10:11, 17:6, 18:9,       21:5                      47:12, 67:12
 54:23, 62:5, 64:4                                      19:3, 20:22, 22:10,     aspect [1] - 58:22        bids [7] - 47:4, 47:5,
11:25 [1] - 59:8                           7            22:21, 24:15, 26:14,    assenting [1] - 5:11       47:17, 47:18, 64:20,
11:35 [1] - 59:8                                        27:6, 28:5, 28:23,      asserted [2] - 30:17,      67:13, 67:15
12 [1] - 55:24              7 [2] - 45:3, 45:4          29:13, 29:21, 31:9,      33:24                    bit [1] - 6:6
125 [13] - 9:15, 9:16,      705 [2] - 60:1, 60:20       36:5, 38:19, 39:4,      asset [2] - 58:21         black [1] - 50:15
 9:18, 11:10, 12:23,                                    39:14, 40:22, 41:17,    assigned [3] - 15:11,     BOMA [9] - 35:13,
 14:16, 15:9, 17:21,                       8            41:21, 43:21, 47:22,     65:24, 66:2               35:15, 35:19, 36:2,
 17:23, 25:2, 30:23,                                    49:24, 51:12, 52:14,    assignment [3] -           36:19, 37:6, 37:7,
 32:20, 34:1                8 [1] - 46:24               53:20, 58:2, 61:17,      32:11, 32:12              37:16, 38:4
14 [2] - 11:4, 41:14                                    62:18, 63:9, 63:19,     assistant [3] - 25:11,    bought [1] - 31:13
15 [27] - 7:16, 7:18,                      9            64:14, 65:19, 66:18,     62:1, 66:2               break [12] - 5:5, 5:6,
 8:3, 8:9, 8:21, 9:4,                                   72:24                   Association [1] -          11:19, 11:21, 11:22,
                            9 [2] - 48:10, 68:10       allow [1] - 74:2
 10:1, 10:3, 10:20,                                                              35:12                     13:23, 30:6, 36:11,
                            9:21 [1] - 13:24           allowance [3] - 18:1,
 13:13, 26:10, 27:24,                                                           assuming [1] - 64:24       36:13, 45:13, 45:14,
 28:17, 28:21, 29:18,                                   56:6, 58:9              attached [2] - 20:15,      59:7
 34:13, 41:9, 42:4,                        A           allowances [6] - 56:2,    32:2                     briefly [1] - 38:9
 43:19, 49:3, 52:3,                                     56:3, 56:13, 56:17,     attempting [1] - 16:5     bring [2] - 15:15,
                            a.m [3] - 13:24, 36:14,
 56:11, 56:24, 57:4,                                    57:11, 57:22                                       30:12
                             59:8                                               authority [3] - 39:12,
 59:19, 64:2, 64:7                                     allowed [2] - 28:19,      40:2, 40:11              Brookfield [1] - 65:21
                            able [4] - 12:20, 12:22,
175 [2] - 62:2, 64:4                                    59:18
                                                                                authorized [3] - 42:16,   brought [2] - 20:11,
                             13:14, 13:15
18 [1] - 62:1                                          amortized [3] - 56:3,     43:3                      32:18
                            absence [3] - 68:17,
180 [7] - 38:13, 39:17,                                 57:23, 58:12                                      build [1] - 58:7
                             70:8, 70:12                                        avoid [1] - 50:11
 45:5, 45:10, 46:2,                                    amount [4] - 34:23,                                Building [1] - 35:12
                            absolutely [5] - 41:8,                              awarded [1] - 24:8
 46:9, 50:4                                             56:7, 56:17, 57:15                                building [117] - 6:23,
                             45:12, 65:2, 67:6,                                 aware [19] - 4:16,
18th [2] - 65:9, 65:21                                 analysis [1] - 58:24                                7:14, 9:6, 9:20,
                             70:18                                               29:10, 29:15, 30:20,
1987 [1] - 6:10                                        analyzes [1] - 58:6       31:6, 33:16, 35:24,       11:10, 14:11, 14:16,
                            acceptance [1] - 32:14
1st [1] - 65:11                                        Anderson [2] - 70:4,      38:12, 38:16, 38:21,      14:18, 14:20, 15:12,
                            accepted [4] - 32:3,
                                                        73:8                     40:18, 41:1, 41:3,        20:5, 20:6, 20:8,
                             32:9, 32:16
            2               accordance [1] -
                                                       answer [33] - 4:17,       49:7, 49:15, 63:14,       20:12, 20:24, 24:2,
                                                        4:24, 5:8, 5:9, 7:1,     63:21, 68:12, 68:16       24:3, 24:4, 24:10,
                             10:14
2 [4] - 38:9, 59:9,                                     9:13, 12:10, 12:20,                                24:20, 24:23, 25:10,
                            accurate [1] - 67:4
 59:22, 62:5                                            12:22, 14:4, 15:5,                                 25:15, 26:20, 26:22,
2006 [1] - 6:20
                            acquire [1] - 24:9
                                                        16:6, 16:24, 24:14,
                                                                                           B
                                                                                                           26:23, 27:3, 27:15,
                            add [1] - 58:21
2016 [3] - 62:6, 62:24,                                 24:15, 26:6, 44:1,      background [1] - 6:6       27:23, 28:10, 28:18,
 66:13                      additional [2] - 20:7,
                                                        46:7, 48:15, 50:19,     bad [1] - 16:11            28:19, 29:3, 29:17,
                             25:15
2018 [3] - 62:1, 63:1,                                  52:4, 53:2, 55:19,      bargaining [2] - 35:22,    30:23, 31:3, 31:5,
 65:22                      administered [2] - 4:2,     56:21, 57:5, 61:19,      47:20                     31:7, 31:11, 31:13,
                             4:5                        72:11, 72:16, 72:17,    based [8] - 8:5, 8:12,     31:14, 31:15, 31:19,

                                                                                                                                     1
                                     VerbalTech Inc. - 312.869.4039
                                           Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 83 of 89 PageID #:896

                            DEPOSITION OF STEPHEN ZSIGRAY
 32:3, 32:10, 32:18,         15:7, 15:20, 16:1,       cases [11] - 7:6, 22:17,   client's [1] - 40:3          65:6, 65:10, 65:15
 32:20, 33:2, 33:5,          16:15, 17:7, 17:10,       23:5, 23:9, 23:18,        clients [9] - 6:23, 21:4,   contention [1] - 49:16
 33:7, 33:13, 33:14,         18:10, 18:12, 19:4,       23:22, 24:17, 24:20,       27:16, 27:17, 30:18,       continue [1] - 31:22
 33:16, 33:20, 34:1,         19:6, 20:23, 21:7,        24:22, 57:1, 57:3          47:3, 47:7, 48:20,         continued [4] - 30:19,
 34:5, 34:7, 34:8,           22:11, 22:13, 22:22,     Center [1] - 64:9           56:1                        32:5, 32:7, 32:9
 34:10, 34:11, 35:6,         23:4, 24:16, 25:1,       certain [2] - 61:3, 67:6   closet [1] - 69:19          continuing [1] - 69:12
 38:15, 39:16, 39:19,        27:7, 27:9, 28:6,        certificates [1] - 42:19   Clune [2] - 70:4, 73:8      contract [5] - 22:2,
 39:21, 40:2, 40:9,          28:9, 29:1, 29:5,        certification [1] -        coffee [1] - 30:4            44:19, 44:24, 50:16,
 40:12, 40:13, 40:15,        29:14, 29:16, 29:22,      69:11                     collective [2] - 35:22,      66:1
 41:7, 41:23, 42:4,          30:1, 30:15, 31:10,      cetera [3] - 25:14,         47:19                      contractor [22] -
 42:12, 42:18, 42:22,        31:17, 35:10, 36:6,       26:19                     coming [6] - 7:14,           18:17, 19:18, 19:19,
 42:23, 43:1, 43:13,         36:8, 36:23, 38:2,       changes [1] - 37:22         26:22, 34:7, 42:9,          21:24, 22:3, 22:19,
 43:15, 44:18, 45:1,         38:20, 38:22, 39:5,      characterization [2] -      42:15, 43:5                 23:12, 25:13, 26:4,
 46:5, 47:1, 48:6,           39:9, 39:15, 40:1,        17:4, 38:18               committee [3] - 37:7,        26:22, 39:20, 42:18,
 50:2, 50:3, 50:7,           40:23, 41:2, 41:18,      charge [1] - 17:2           37:13, 37:16                42:20, 43:3, 43:12,
 50:12, 50:14, 50:18,        41:20, 43:18, 43:22,     check [9] - 26:10,         communicated [1] -           44:5, 54:8, 54:21,
 52:10, 52:11, 52:17,        44:2, 46:1, 47:23,        26:19, 28:1, 42:6,         47:6                        68:19, 69:23, 70:14,
 52:18, 52:20, 52:21,        48:1, 50:1, 51:13,        42:14, 42:24, 43:2,       communicating [1] -          70:15
 53:3, 53:6, 53:10,          51:15, 52:15, 53:1,       43:3, 43:4                 62:14                      contractors [40] -
 53:18, 54:4, 54:8,          53:21, 54:1, 55:20,      checked [1] - 26:18        communications [2] -         26:3, 26:11, 27:10,
 54:15, 54:17, 56:9,         55:22, 56:23, 57:9,      checks [2] - 26:2,          35:11, 35:14                28:19, 29:19, 31:5,
 65:15, 65:20, 65:22,        58:3, 59:11, 60:14,       38:10                     companies [1] - 63:2         32:21, 38:11, 38:15,
 68:22, 69:2, 69:3,          61:5, 61:18, 61:21,      Chicago [8] - 69:1,        company [5] - 24:10,         39:18, 42:6, 43:1,
 69:4                        62:19, 62:21, 63:10,      69:23, 69:24, 70:1,        24:11, 43:5, 57:5,          43:16, 45:6, 47:4,
building's [1] - 39:23       63:13, 63:20, 63:23,      70:6, 71:23, 73:5          66:5                        47:6, 48:6, 49:13,
building-by-building         64:15, 64:17, 66:19,                                                             49:21, 50:9, 52:3,
                                                      chief [5] - 38:12, 39:1,   company's [1] - 30:20
 [1] - 24:23                 67:1, 68:9, 71:2,                                                                52:22, 52:23, 53:13,
                                                       39:17, 46:3, 46:5         compensated [1] -
buildings [56] - 7:9,        72:13, 73:2, 73:11                                                               54:5, 59:14, 67:17,
                                                      choice [5] - 49:13,         14:10
 7:16, 7:18, 8:3, 8:9,                                 49:21, 55:9, 55:14,       competitive [5] - 24:9,      68:15, 68:22, 69:22,
 8:21, 9:4, 9:23, 10:3,                C               68:19                      47:1, 47:5, 47:9,           71:18, 71:19, 71:22,
 10:5, 11:4, 12:23,                                   choose [3] - 68:14,         47:12                       71:23, 73:5, 73:20,
 13:13, 14:8, 14:13,        calmed [1] - 11:20                                                                74:2, 74:10, 74:11,
                                                       68:18, 70:14              competitively [1] -
 17:21, 23:14, 26:10,       Cambridge [2] -                                                                   74:12
                                                      chose [2] - 50:11, 55:3     67:16
 26:12, 27:11, 27:24,        15:10, 25:8                                                                     contracts [5] - 25:23,
                                                      circle [1] - 37:24         complicated [1] -
 28:17, 28:21, 29:18,       cannot [1] - 53:9                                                                 27:18, 32:12, 32:16,
                                                      circulate [3] - 64:22,      20:12
 34:13, 35:16, 39:2,        capable [2] - 69:18,                                                              37:10
                                                       67:8, 68:1                concept [1] - 47:9
 41:9, 41:14, 41:23,         69:20                                                                           conversations [2] -
                                                      cite [1] - 72:3            concert [1] - 57:8
 41:24, 42:7, 43:19,        capacity [3] - 20:14,                                                             37:23, 38:4
                                                      City [6] - 68:24, 69:1,    conducts [2] - 37:6,
 44:5, 47:2, 48:12,          25:18, 56:22                                                                    coordination [2] -
                                                       69:23, 69:24, 70:1,        37:7
 48:22, 49:4, 50:17,        capital [1] - 58:7                                                                24:21, 25:12
                                                       71:22                     connection [2] - 62:7,
 51:17, 52:1, 52:3,         card [1] - 54:5                                                                  coordinator [1] -
                                                      claim [4] - 30:16,          62:11
 52:5, 52:22, 56:2,         carding [2] - 38:15,                                                              23:11
                                                       33:23, 49:11, 49:15       consider [1] - 67:24
 56:11, 56:24, 57:4,         41:15                                                                           copy [1] - 60:7
                                                      clarification [3] -        consistent [1] - 39:6
 57:12, 59:13, 59:19,       cards [4] - 26:10,                                                               core [1] - 58:21
                                                       37:20, 61:20, 65:17       consolidate [1] - 64:5
 64:2, 64:4, 69:17,          26:17, 28:1, 38:10                                                              corporate [6] - 4:17,
                                                      clarified [1] - 59:13      Construction [1] -
 70:6, 73:6                 cards/evidence [1] -                                                              37:5, 38:6, 71:9,
                                                      clarify [7] - 13:19,        70:4
buildout [4] - 8:23,         26:4                                                                             71:15, 73:16
                                                       36:17, 36:20, 53:5,       construction [37] -
 10:7, 14:22, 15:23         cards/membership                                                                 corporately [1] - 37:15
                                                       59:12, 59:24, 61:22        6:24, 7:7, 7:8, 7:10,
buildouts [15] - 6:24,       [1] - 26:2                                                                      correct [41] - 8:19,
                                                      class [2] - 14:10,          7:11, 7:12, 8:2, 8:6,
 7:3, 7:4, 7:20, 17:13,     care [1] - 50:11                                                                  8:20, 8:24, 11:12,
                                                       48:13                      8:10, 8:13, 9:9,
 17:14, 17:15, 18:2,        career [3] - 73:13,                                                               14:16, 14:17, 21:13,
                                                      clause [4] - 27:20,         10:16, 14:11, 14:12,
 18:6, 20:3, 20:19,          73:15, 73:16                                                                     21:15, 21:19, 21:20,
 25:19, 70:5, 70:9                                     50:6, 52:18, 53:23         15:17, 15:19, 15:22,
                            carpenter [1] - 26:18                                                             22:19, 28:3, 28:12,
                                                      clear [2] - 36:21, 41:8     17:2, 17:8, 17:19,
business [3] - 4:14,        carried [1] - 33:17                                                               29:7, 32:24, 33:17,
                                                      clearance [1] - 54:13       18:15, 18:16, 19:14,
 69:7, 72:5                 carry [1] - 29:11                                                                 33:18, 33:21, 37:3,
                                                      cleared [1] - 43:6          19:16, 19:17, 19:20,
BY [99] - 4:8, 5:17, 8:1,   case [15] - 7:16, 7:19,                                                           40:9, 40:16, 40:18,
                                                      clearly [3] - 50:3,         20:7, 23:3, 23:11,
 8:7, 9:14, 9:19,            8:22, 14:9, 15:17,                                                               41:6, 41:11, 43:13,
                                                       50:14, 52:21               24:20, 24:21, 25:12,
 10:12, 10:18, 11:11,        17:20, 19:7, 19:8,                                                               43:14, 43:16, 44:6,
                                                      client [8] - 7:6, 7:14,     25:13, 42:11, 47:1,
 12:15, 12:19, 13:3,         19:23, 28:17, 34:12,                                                             44:7, 44:8, 44:12,
                                                       17:22, 21:3, 21:8,         56:8, 56:10
 13:7, 13:10, 14:1,          54:20, 55:3, 69:14                                                               49:3, 50:21, 51:18,
                                                       21:9, 30:23, 40:4         contact [4] - 42:9,

                                                                                                                                       2
                                    VerbalTech Inc. - 312.869.4039
                                          Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 84 of 89 PageID #:897

                            DEPOSITION OF STEPHEN ZSIGRAY
 52:4, 54:5, 55:7,           69:15                      electrical [1] - 69:18     extreme [1] - 58:14          31:8, 39:3, 39:13,
 57:17, 57:20, 59:20,       different [3] - 24:19,      electrician [1] - 70:1                                  40:21, 41:16, 43:20,
 63:7                        41:14, 58:22               employee [1] - 15:16                  F                 47:21, 49:23, 51:10,
correctly [1] - 46:8        differently [1] - 58:18     employees [3] - 42:1,                                   51:11, 52:12, 53:19,
cost [3] - 7:7, 7:8, 58:7   difficult [2] - 61:3,        42:2, 63:15               fact [1] - 64:24             55:16, 56:19, 57:24,
costs [8] - 8:2, 8:6,        69:19                      end [1] - 58:14            failure [1] - 47:5           61:16, 62:16, 63:8
 8:10, 8:13, 8:23,          direction [1] - 54:16       ending [1] - 60:16         fair [1] - 48:9            formal [1] - 32:4
 10:7, 17:9, 17:11          director [2] - 4:13,        enforce [4] - 31:15,       Falzone [2] - 38:13,       FOSTER [100] - 4:8,
couple [3] - 18:1,           62:4                        33:21, 40:8, 41:6           46:3                       5:13, 5:17, 8:7, 9:19,
 68:20, 70:22               discount [1] - 58:10        enforcing [1] - 39:22      familiar [6] - 28:20,        10:18, 11:3, 11:6,
course [4] - 18:3,          discounted [1] - 58:17      engineer [3] - 38:12,        29:2, 29:3, 35:14,         11:11, 11:14, 11:16,
 30:11, 56:3, 59:6          discovery [1] - 10:2         46:4, 46:5                  35:18, 47:8                11:22, 11:24, 12:3,
court [1] - 5:2             discussed [2] - 48:19,      engineers [2] - 37:9,      far [2] - 18:3, 18:4         12:10, 12:19, 13:2,
covered [1] - 46:16          54:2                        39:1                      fee [36] - 7:11, 8:11,       13:6, 13:10, 13:18,
credentials [1] - 38:24     discussion [1] - 31:20      entire [1] - 73:13           8:12, 8:16, 8:22, 9:3,     14:1, 14:24, 15:5,
criteria [1] - 58:19        discussions [1] - 36:1      entities [1] - 37:8          9:10, 10:1, 10:15,         15:20, 16:3, 16:8,
current [7] - 6:14,         dismiss [2] - 30:17,        entity [1] - 33:9            11:1, 11:2, 14:15,         16:10, 16:13, 16:15,
 15:8, 25:3, 25:6,           33:24                      entries [1] - 42:8           14:21, 15:10, 15:13,       17:10, 18:12, 19:6,
 33:7, 67:7, 69:20          disregard [1] - 72:17       environment [1] -            15:14, 15:18, 15:19,       21:7, 22:13, 23:4,
cycles [1] - 37:11          disrupt [1] - 27:22          69:19                       15:22, 15:23, 18:6,        25:1, 27:9, 28:9,
                            disruption [2] - 50:12,                                  20:3, 20:8, 20:10,         29:5, 29:16, 30:1,
                                                        escapes [1] - 33:8
                                                                                     20:15, 21:6, 21:18,        30:6, 30:9, 30:14,
           D                 53:24                      essentially [2] - 21:23,
                                                                                                                30:15, 31:17, 34:19,
                            dock [4] - 42:1, 42:5,       73:14                       22:14, 23:24, 24:18,
Dallas [1] - 74:9                                                                    24:22, 25:15, 25:16,       34:22, 35:5, 35:8,
                             42:10                      established [1] -
date [1] - 61:14                                                                     25:22, 25:23               35:10, 36:8, 36:11,
                            docks [1] - 42:7             41:11
dated [3] - 62:5,                                                                  fees [10] - 6:22, 7:2,       36:22, 36:23, 38:1,
                            document [4] - 5:21,        estate [1] - 73:16
 65:21, 66:13                                                                        7:3, 7:6, 7:10, 7:20,      38:2, 38:22, 39:9,
                             9:17, 51:3, 60:5           et [3] - 25:14, 26:19
dates [3] - 9:6, 61:20,                                                              10:6, 13:5, 24:22,         40:1, 41:2, 41:20,
                            documents [4] - 20:4,       exact [1] - 67:17
 61:22                                                                               34:23                      43:18, 44:2, 45:12,
                             32:13, 59:23, 60:8         EXAMINATION [3] -
David [1] - 37:18                                                                  few [2] - 22:23, 59:5        45:18, 45:24, 46:1,
                            dollar [1] - 56:7            4:7, 68:8, 71:1
De [4] - 60:20, 61:9,                                                              file [1] - 60:23             48:1, 51:12, 51:15,
                            done [7] - 4:23, 27:22,     examined [1] - 4:5
 66:12, 66:21                                                                      fill [1] - 37:24             52:14, 53:1, 54:1,
                             37:19, 46:23, 59:1,        example [3] - 50:5,
deal [1] - 59:3                                                                    finance [1] - 73:16          55:18, 55:22, 57:9,
                             68:4, 70:9                  68:24, 69:1
dealt [1] - 73:19                                                                  financial [1] - 51:5         59:4, 59:11, 60:3,
                            down [2] - 5:3, 11:20       except [1] - 5:6
                                                                                   fine [1] - 45:17             60:9, 60:12, 60:14,
decades [1] - 70:4          downtown [4] - 34:10,       exclude [1] - 31:5
                                                                                   finish [4] - 24:15,          61:5, 61:21, 62:21,
December [1] - 65:9          70:5, 70:6, 73:5           Execute [1] - 17:24
                                                                                     72:11, 72:15, 72:20        63:13, 63:23, 64:17,
decided [1] - 24:7          Drive [3] - 4:22, 17:23,    Executive [2] - 4:22,
                                                                                   finished [2] - 24:13,        67:1, 68:4, 70:21,
decides [2] - 24:6,          17:24                       17:23
                                                                                     70:10                      71:2, 72:12, 72:13,
 59:2                       during [4] - 14:9,          exercise [1] - 68:19
                                                                                   firm [4] - 44:15, 51:4,      72:19, 72:21, 73:11,
Defendant's [1] - 5:19       30:10, 32:15, 48:13        exhibit [1] - 59:23
                                                                                     51:9, 72:3                 74:17, 74:21
defined [4] - 50:3,                                     Exhibit [5] - 5:14,
                                                                                   firmly [1] - 65:2          Foster [2] - 4:21,
 50:14, 52:21, 53:22                    E                5:15, 5:18, 59:9,
                                                                                   firms [2] - 47:19, 71:4      36:17
definitely [1] - 45:10                                   59:22                                                foundation [1] - 66:17
DEPONENT [1] -              e-mail [6] - 60:16,                                    first [7] - 4:4, 5:13,
                                                        existing [2] - 32:17,                                 four [2] - 46:9, 46:20
 74:22                       61:8, 61:11, 61:24,                                     42:8, 48:3, 60:16,
                                                         34:11                                                frame [1] - 15:4
deposition [3] - 5:20,       65:8, 66:13                                             68:20, 73:15
                                                        expect [1] - 70:11                                    France [1] - 38:13
 9:12, 9:21                 early [1] - 42:10                                      five [4] - 24:18, 24:19,
                                                        expectation [1] -                                     Frank [2] - 39:11
described [1] - 11:2        earn [9] - 7:2, 7:3, 7:6,                                48:11, 58:16
                                                         67:11                                                free [1] - 58:8
designations [1] -           7:20, 14:21, 18:6,                                    follow [4] - 27:16,
                                                        expectations [1] -                                    funds [1] - 27:17
 5:19                        20:2, 21:18, 22:14                                      28:14, 53:14, 68:7
                                                         58:23                                                FURTHER [2] - 71:1,
designee [1] - 14:7         earned [4] - 11:1,                                     follow-up [1] - 68:7
                                                        expense [2] - 20:10,                                    74:22
detail [2] - 12:17, 29:2     11:2, 25:23, 34:23                                    follows [1] - 4:6
                                                         58:14                                                future [1] - 16:17
details [1] - 9:23          earns [2] - 6:22, 23:24                                foot [1] - 73:4
                                                        experience [6] -
determine [4] - 8:9,        easy [1] - 48:17                                       form [39] - 7:22, 10:10,
                                                         19:11, 20:24, 70:5,
 44:5, 57:15, 70:13         education [1] - 69:12        72:3, 73:3, 73:18
                                                                                     11:16, 12:1, 12:8,                  G
determined [1] - 21:3       effect [4] - 28:20,                                      12:24, 16:6, 16:7,
                                                        expires [1] - 37:11                                   GC [1] - 23:7
developed [2] - 31:12,       45:5, 46:20, 48:11                                      16:14, 16:16, 18:8,
                                                        explain [4] - 41:19,                                  general [14] - 19:18,
 34:11                      eight [1] - 73:24                                        19:2, 20:21, 22:9,
                                                         49:19, 55:16, 57:13                                   19:19, 21:24, 22:3,
development [4] -           either [1] - 62:8                                        22:20, 27:5, 28:4,
                                                        explained [1] - 49:2                                   22:19, 23:12, 25:11,
 4:14, 34:6, 69:10,         eject [1] - 38:24                                        28:22, 29:12, 29:20,

                                                                                                                                         3
                                    VerbalTech Inc. - 312.869.4039
                                          Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 85 of 89 PageID #:898

                          DEPOSITION OF STEPHEN ZSIGRAY
 25:13, 41:7, 62:1,         18:1, 56:1, 56:5,        41:5, 44:4                 18:19, 19:15, 20:6,        57:10, 60:19, 61:14,
 66:2, 69:22, 69:23         56:13, 56:17, 57:11,    Jones [84] - 4:11,          23:10, 30:17, 31:7,        62:13, 62:22, 63:5,
generally [6] - 14:8,       57:22                    5:22, 6:1, 6:8, 6:9,       33:24, 47:3, 47:6,         63:15, 63:24, 67:6,
 19:13, 20:14, 21:22,     improvements [1] -         6:22, 7:2, 7:19, 8:16,     48:20, 56:1                71:10, 71:12, 71:15,
 24:10, 57:18               30:19                    9:3, 14:4, 14:20,        landlord's [3] - 19:23,      71:16, 73:14, 73:17,
given [2] - 50:7, 54:16   include [1] - 38:5         18:6, 18:19, 18:24,        23:11, 23:13               73:19, 73:24, 74:1
glass [2] - 45:16,        included [2] - 10:6,       20:2, 21:17, 22:6,       Lang [84] - 4:12, 5:22,    LaSalle's [5] - 22:7,
 45:19                      32:14                    23:13, 23:19, 23:23,       6:1, 6:8, 6:9, 6:22,       33:20, 44:4, 47:1,
ground [1] - 34:7         includes [1] - 47:3        25:10, 26:1, 29:10,        7:2, 7:19, 8:16, 9:3,      54:3
group [1] - 61:6          income [1] - 58:13         31:4, 31:20, 32:8,         14:4, 14:21, 18:6,       last [5] - 46:9, 46:20,
guards [1] - 42:5         incurs [1] - 15:23         33:2, 33:12, 33:15,        18:19, 19:1, 20:2,         60:23, 61:7, 66:11
guess [1] - 22:18         indicated [1] - 67:5       33:19, 33:20, 34:4,        21:17, 22:6, 23:13,      lastly [1] - 69:21
                          indicates [1] - 71:17      36:2, 36:24, 38:3,         23:19, 23:23, 25:10,     latitude [1] - 50:18
                                                     38:10, 40:7, 40:14,        26:1, 29:10, 31:4,
            H             indication [2] - 51:8,                                                         lawsuit [1] - 34:14
                            51:16                    40:17, 43:11, 44:3,        31:20, 32:8, 33:2,       lawyer [1] - 16:18
habitual [2] - 16:4,      individual [9] - 43:4,     44:17, 46:24, 47:2,        33:12, 33:15, 33:19,     lawyers [3] - 5:8, 5:21,
 16:7                       49:13, 49:21, 51:24,     47:18, 48:12, 48:18,       33:20, 34:4, 36:2,         5:22
half [2] - 6:10, 65:11      55:11, 55:13, 56:21,     49:8, 49:12, 49:16,        36:24, 38:3, 38:10,      learning [1] - 21:11
hand [1] - 66:11            64:3, 68:21              49:20, 50:23, 51:7,        40:7, 40:14, 40:17,      lease [13] - 9:16, 9:18,
handle [1] - 20:14        individuals [1] - 42:8     51:16, 54:3, 54:18,        43:11, 44:3, 44:17,        18:14, 32:2, 32:15,
happy [2] - 30:12,        Industrial [1] - 60:22     54:19, 55:8, 55:12,        46:24, 47:2, 47:18,        33:14, 56:8, 56:18,
 55:16                    industrial [1] - 6:17      55:24, 56:11, 56:13,       48:12, 48:18, 49:8,        58:5, 58:11, 58:13,
harmony [8] - 27:20,      inheriting [1] - 34:9      56:16, 57:3, 57:4,         49:12, 49:16, 49:20,       58:16, 58:24
 43:24, 48:4, 50:5,                                  57:10, 60:19, 61:13,       50:23, 51:7, 51:16,      leases [8] - 27:19,
                          insider [1] - 20:19
 52:17, 53:23, 55:2                                  62:13, 62:22, 63:4,        54:3, 54:18, 54:19,        27:21, 32:11, 50:6,
                          instances [3] - 22:16,
head [1] - 8:4                                       63:15, 63:24, 67:6,        55:9, 55:12, 55:24,        50:10, 52:19, 56:4,
                            63:11, 63:14
hearing [1] - 28:11                                  71:10, 71:12, 71:14,       56:12, 56:13, 56:16,       57:19
                          instruct [1] - 54:4
held [2] - 6:11, 6:19                                71:16, 73:14, 73:16,       57:3, 57:4, 57:10,       leasing [7] - 24:10,
                          insurance [1] - 42:19
help [1] - 16:21                                     73:18, 73:23, 74:1         60:19, 61:13, 62:13,       57:2, 57:5, 57:7,
                          interest [1] - 56:4
herein [1] - 4:4                                                                62:22, 63:4, 63:15,        59:1
                          interfere [1] - 14:24
Hi [1] - 60:21            interrupt [1] - 72:17                K                63:24, 67:6, 71:10,      least [1] - 30:22
                                                                                71:12, 71:14, 71:16,     leave [1] - 55:17
high [1] - 73:9           interrupted [2] - 16:3,   Keelee [4] - 60:18,         73:14, 73:17, 73:18,
higher [1] - 71:4           16:23                                                                        legal [1] - 10:23
                                                     60:19, 61:24, 66:1         73:23, 74:1
highly [2] - 70:7         investor [1] - 7:13                                                            level [5] - 21:1, 64:5,
                                                    Keelee's [1] - 65:8       language [1] - 50:4
himself [1] - 36:19       involved [2] - 28:17,                                                            69:10, 69:11
                                                    keep [1] - 64:5           large [1] - 22:24
hire [3] - 22:18, 23:7,     34:13                                                                        Leyden [2] - 60:17,
                                                    keeping [1] - 48:5        larger [1] - 41:24
 24:10                    involving [1] - 36:18                                                            60:19
                                                    Kelly [1] - 60:17         LaSalle [87] - 4:12,
hired [2] - 33:12,        issue [8] - 7:16, 7:19,                                                        Leyden's [1] - 61:24
                                                    kept [1] - 66:14            5:22, 6:1, 6:8, 6:9,
 34:10                      8:21, 14:9, 37:22,                                                           life [1] - 58:16
                                                    key [1] - 18:23             6:22, 7:2, 7:20, 8:16,
hires [1] - 23:12           51:24, 55:11, 55:13                                                          likely [1] - 70:2
                                                    kind [1] - 18:7             9:3, 14:5, 14:21,
hiring [3] - 21:23,       issued [1] - 31:6                                                              list [20] - 44:11, 60:22,
                                                    knowing [1] - 66:22         18:6, 18:19, 19:1,
 25:13, 25:14             issuing [2] - 47:15,                                                             61:6, 61:14, 62:14,
                                                    knowledge [7] - 39:7,       20:2, 21:18, 23:14,
hold [2] - 10:22, 24:13     47:16                                                                          62:23, 63:1, 63:6,
                                                     43:12, 55:5, 55:7,         23:19, 23:23, 25:10,
hope [2] - 5:1, 30:9      Ivanhoé [2] - 15:10,                                                             63:16, 63:24, 64:6,
                                                     64:3, 69:20, 71:20         26:2, 29:10, 31:4,
hopefully [1] - 4:20        25:8                                                                           64:12, 64:22, 65:10,
                                                    known [1] - 35:12           31:21, 32:8, 33:2,
Hopwood [2] - 37:18,                                                                                       66:4, 67:7, 67:19,
                                                    knows [1] - 72:22           33:13, 33:15, 33:19,
                                                                                                           68:1, 69:22
 38:5                                J                                          34:4, 36:2, 36:24,
                                                                                                         listing [1] - 5:22
Howard [4] - 4:21,                                                              38:3, 38:10, 38:13,
 45:21, 45:22, 51:11      Jackson [1] - 62:2                   L                                         listings [1] - 65:7
                                                                                39:17, 40:8, 40:14,
                          janitors [1] - 37:8                                                            litigation [3] - 30:21,
                                                    label [1] - 5:14            40:17, 43:11, 44:17,
            I             JC [2] - 70:4, 73:8                                                              49:17, 68:13
                                                    labor [15] - 27:20,         45:5, 45:10, 46:2,
                          JLL [16] - 6:21, 14:7,                                                         loading [4] - 42:1,
                                                      35:18, 35:19, 37:7,       46:10, 47:3, 47:18,
idea [1] - 66:22            14:10, 14:13, 15:16,                                                           42:5, 42:7
                                                      37:13, 37:16, 43:24,      48:12, 48:19, 49:8,
identification [2] -        19:24, 35:15, 36:20,                                                         Local [3] - 37:8, 60:1,
                                                      47:20, 51:18, 51:19,      49:12, 49:17, 49:20,
  5:16, 59:10               37:5, 37:12, 37:15,                                                            60:20
                                                      51:21, 51:22, 53:22,      50:4, 50:23, 51:7,
identified [2] - 51:2,      39:1, 42:1, 45:1,                                                            look [8] - 58:10, 58:19,
                                                      55:2, 55:10               51:16, 54:18, 54:19,
  51:6                      61:8, 68:12                                                                    59:22, 60:15, 64:20,
                                                    laborers [1] - 37:9         54:21, 55:9, 55:12,
implications [1] -        JLL's [2] - 30:16,                                                               65:8, 66:11, 68:10
                                                    landlord [16] - 6:23,       55:24, 56:12, 56:13,
  48:21                     35:11                                                                        looked [5] - 8:8, 10:5,
                                                      17:12, 17:14, 18:15,      56:16, 57:3, 57:4,
improvement [7] -         job [4] - 31:15, 33:20,                                                          24:18, 28:16, 31:2

                                                                                                                                     4
                                  VerbalTech Inc. - 312.869.4039
                                        Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 86 of 89 PageID #:899

                           DEPOSITION OF STEPHEN ZSIGRAY
looking [3] - 42:24,        22:1, 23:7, 38:3,         10:22, 11:3, 11:5,      multiple [7] - 21:5,        46:24, 48:10, 48:18,
  63:21, 66:3               46:13, 57:13              11:6, 11:11, 11:13,      26:20, 27:12, 47:14,       49:11, 55:24, 67:17,
looks [3] - 58:5, 58:18,   meaning [1] - 26:18        11:14, 11:15, 11:16,     48:3, 67:13, 67:14         69:9
  65:9                     means [1] - 58:5           11:18, 11:22, 11:23,                               Number [1] - 30:16
low [1] - 30:12            meant [2] - 37:2, 53:5     11:24, 12:1, 12:3,                 N
                           medium [1] - 23:1          12:4, 12:8, 12:10,                                           O
           M               member [2] - 25:21         12:19, 12:24, 13:2,     name [1] - 33:8
                           members [2] - 51:5,        13:6, 13:10, 13:18,     named [1] - 33:9           oath [2] - 4:2, 4:5
mail [6] - 60:16, 61:8,     69:13                     13:22, 14:1, 14:23,     names [1] - 67:10          object [49] - 7:22,
 61:11, 61:24, 65:8,       membership [2] -           14:24, 15:3, 15:5,      nature [3] - 29:19,         10:10, 11:15, 11:16,
 66:13                      26:5, 38:11               15:20, 15:24, 16:3,      35:11, 66:20               12:1, 12:8, 12:24,
main [1] - 42:7            memorized [3] - 13:8,      16:5, 16:8, 16:9,       need [7] - 11:19,           15:1, 15:3, 15:24,
maintain [3] - 62:23,       13:12, 13:15              16:10, 16:11, 16:13,     11:20, 11:22, 30:6,        16:5, 16:6, 16:7,
 63:6, 63:24               memory [1] - 46:4          16:14, 16:15, 17:4,      45:21, 61:3, 65:5          16:11, 16:14, 16:16,
majority [2] - 26:17,      mentioned [2] - 29:7,      17:10, 18:8, 18:12,     needed [1] - 30:8           16:18, 16:19, 17:4,
 50:16                      73:7                      19:2, 19:6, 20:21,      needs [2] - 21:13, 23:6     18:8, 19:2, 20:21,
manage [3] - 33:13,        MetLife [5] - 31:13,       21:7, 22:9, 22:13,      negotiate [2] - 56:16,      22:9, 22:20, 27:5,
 33:14, 57:1                32:22, 33:9, 33:11,       22:20, 23:4, 24:13,      57:19                      28:4, 28:22, 29:12,
managed [6] - 19:22,        33:12                     25:1, 27:5, 27:9,       negotiated [2] - 18:14,     29:20, 31:8, 38:17,
 33:2, 33:4, 48:13,        midwest [2] - 4:15,        28:4, 28:9, 28:22,       20:5                       39:3, 39:13, 40:21,
 73:23, 73:24               6:16                      29:5, 29:12, 29:16,     negotiates [1] - 57:7       41:16, 43:17, 43:20,
management [41] -          might [4] - 16:21,         29:20, 30:1, 30:4,      negotiation [3] - 7:13,     47:21, 49:23, 51:10,
 4:14, 7:6, 7:10, 7:11,     22:17, 68:14, 68:18       30:6, 30:7, 30:9,        21:3, 56:8                 52:12, 53:19, 55:15,
 9:9, 9:22, 10:1, 10:2,                               30:11, 30:14, 30:15,    negotiations [5] -          56:19, 57:24, 61:16,
                           million [1] - 73:4
 10:6, 10:15, 13:5,                                   31:8, 31:17, 34:19,      35:18, 35:22, 36:18,       62:16, 63:8
                           minimum [1] - 43:23
 14:11, 15:9, 15:10,                                  34:21, 34:22, 35:2,      37:6, 56:18               objected [1] - 35:3
                           minutes [1] - 59:5
 15:17, 15:18, 15:19,                                 35:5, 35:7, 35:8,       NELSON [1] - 60:4          objection [4] - 17:5,
                           misspoken [1] - 53:3
 15:22, 18:16, 20:7,                                  35:10, 36:3, 36:8,      never [2] - 55:5, 68:1      36:3, 64:13, 66:16
                           misstates [1] - 12:24
 21:1, 24:7, 24:11,                                   36:11, 36:12, 36:15,    New [1] - 65:23            objections [1] - 5:19
                           morning [2] - 4:9,
 24:21, 25:17, 25:18,                                 36:22, 36:23, 37:21,    new [3] - 31:19, 34:6,     observes [1] - 26:23
                            42:10
 31:2, 42:17, 43:6,                                   38:1, 38:2, 38:17,                                 occur [1] - 15:21
                           most [11] - 19:14,                                  34:8
 43:10, 47:9, 47:13,                                  38:22, 39:3, 39:9,                                 occurred [1] - 35:19
                            23:5, 23:9, 23:18,                                next [4] - 25:24, 30:3,
 54:15, 54:17, 56:9,                                  39:13, 40:1, 40:21,                                occurs [1] - 32:15
                            27:19, 34:9, 57:1,                                 34:18, 55:23
 66:1, 66:4, 66:5,                                    41:2, 41:16, 41:20,                                October [2] - 62:1,
                            57:3, 69:17, 69:20,                               non [1] - 48:5
 73:4                                                 43:17, 43:18, 43:20,                                65:21
                            70:2                                              nonunion [30] - 26:22,
Management [1] -                                      44:2, 45:12, 45:14,                                offers [1] - 47:3
                           motion [2] - 30:17,                                 27:8, 27:10, 31:5,
 35:12                                                45:18, 45:21, 45:22,                               office [8] - 6:17,
                            33:24                                              44:10, 47:4, 47:6,
manager [26] - 6:16,                                  45:24, 46:1, 47:21,                                 42:17, 43:6, 43:11,
                           move [6] - 14:6, 25:24,                             48:5, 50:3, 52:3,
 15:15, 18:20, 18:24,                                 48:1, 49:23, 51:10,                                 54:15, 54:17, 64:8,
                            30:2, 34:17, 35:8,                                 52:17, 52:22, 53:4,
 19:9, 20:11, 20:20,                                  51:12, 51:15, 52:12,                                66:4
                            72:16                                              53:9, 54:8, 54:21,
 21:13, 21:17, 21:22,                                 52:14, 53:1, 53:19,                                Office [1] - 60:22
                           movement [1] - 42:11                                55:10, 59:14, 59:15,
 21:24, 25:11, 25:20,                                 54:1, 55:15, 55:18,                                officed [1] - 21:2
                           mover [1] - 53:9                                    59:17, 59:18, 68:2,
 33:21, 37:17, 40:2,                                  55:22, 56:19, 57:9,                                officers [2] - 41:24,
                           movers [31] - 39:18,                                70:15, 71:4, 71:18,
 40:12, 40:13, 40:15,                                 57:24, 59:4, 59:6,                                  42:6
                            41:10, 45:6, 52:17,                                73:19, 74:2, 74:6,
 40:24, 41:7, 44:4,                                   59:11, 60:2, 60:3,                                 official [1] - 60:20
                            53:4, 53:6, 59:15,                                 74:11, 74:12
 62:2, 66:2, 72:4                                     60:6, 60:9, 60:10,
                            59:17, 59:18, 60:21,                              North [7] - 38:13,         often [3] - 19:14,
managers [6] - 15:12,                                 60:12, 60:13, 60:14,
                            60:22, 61:7, 61:15,                                39:17, 45:5, 45:10,        26:16, 27:19
 23:20, 37:13, 37:14,                                 61:2, 61:5, 61:16,
                            62:14, 62:15, 62:20,                               46:2, 46:9, 50:4          old [1] - 66:5
 44:18, 45:1                                          61:21, 62:16, 62:21,
                            62:23, 63:5, 63:6,                                NOT [1] - 74:22            one [32] - 5:4, 11:10,
manages [6] - 14:9,                                   63:8, 63:13, 63:18,
                            63:16, 63:17, 64:1,                               nothing [2] - 70:19,        17:20, 17:21, 19:1,
 14:13, 17:18, 48:12,                                 63:23, 64:13, 64:17,
                            64:6, 64:11, 64:12,                                74:19                      19:10, 27:14, 28:17,
 56:12, 57:12                                         66:16, 67:1, 68:4,
                            65:6, 65:7, 66:15,                                notice [1] - 60:23          35:6, 36:16, 37:10,
managing [3] - 4:13,                                  68:7, 68:9, 70:19,
                            67:7, 67:20, 68:2                                 Notice [1] - 5:20           37:11, 37:13, 44:14,
 65:22, 65:23                                         70:21, 71:2, 72:10,
                           moves [1] - 60:23                                  notification [1] - 26:21    51:4, 51:6, 51:9,
marked [3] - 5:15,                                    72:12, 72:13, 72:15,
                           moving [5] - 39:21,                                November [2] - 62:5,        52:5, 52:6, 52:10,
 59:9, 59:22                                          72:19, 72:20, 72:21,
                            44:14, 52:16, 55:23,                               66:13                      56:24, 60:16, 62:24,
market [1] - 70:7                                     72:22, 73:11, 74:17,
                            63:2                                              number [17] - 6:5,          63:1, 64:4, 65:18,
                                                      74:19, 74:21
markets [1] - 21:5         MR [182] - 4:8, 5:13,                               6:21, 14:3, 14:5,          66:6, 66:13, 68:7,
                                                     MS [1] - 60:4
mean [9] - 13:20,           5:17, 7:22, 8:7, 9:13,                             30:3, 34:20, 35:9,         69:8
                                                     multi [1] - 59:23
 17:17, 19:17, 21:22,       9:19, 10:10, 10:18,                                38:9, 45:3, 45:4,         ones [6] - 8:4, 13:9,
                                                     multi-page [1] - 59:23
                                                                                                                                  5
                                  VerbalTech Inc. - 312.869.4039
                                        Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 87 of 89 PageID #:900

                          DEPOSITION OF STEPHEN ZSIGRAY
 42:9, 64:7, 73:7,        painter [1] - 69:24        Plaintiff [1] - 4:22        23:20, 24:5, 25:20        66:5
 73:22                    pardon [1] - 52:8          planning [1] - 51:5        projects [2] - 14:22,     read [9] - 10:4, 12:4,
onsite [2] - 7:12,        part [8] - 7:13, 8:22,     plumber [1] - 26:19         23:24                     12:6, 12:12, 12:13,
 25:21                     33:20, 41:5, 42:14,       plus [1] - 56:4            promulgate [1] - 34:4      12:16, 14:14, 61:2,
operating [1] - 20:10      44:3, 63:3, 69:7          point [3] - 27:14,         promulgated [1] -          61:4
opinion [9] - 71:3,       participant [2] - 37:12     30:10, 44:14               29:18                    real [1] - 73:16
 71:6, 71:7, 71:9,        participate [1] - 37:6     pointed [1] - 54:23        properties [4] - 6:17,    really [2] - 24:23,
 71:11, 71:13, 71:21,     participated [2] -         policies [1] - 32:17        48:4, 64:7, 74:3          36:24
 71:24, 72:1               35:21, 36:18              policy [2] - 39:6, 53:14   property [20] - 7:5,      reason [5] - 10:8,
opportunistic [1] -       participates [2] -         pondered [1] - 58:4         15:8, 15:11, 15:16,       18:20, 41:13, 65:1,
 58:22                     37:14, 37:15              portfolio [1] - 73:4        20:9, 20:10, 21:2,        67:9
options [1] - 64:19       particular [10] - 9:17,    portion [2] - 10:6,         25:21, 25:22, 26:13,     reasons [5] - 27:12,
order [1] - 70:13          18:5, 21:19, 23:24,        15:22                      26:16, 28:14, 32:12,      48:3, 48:7, 48:20,
organization [1] -         31:6, 50:8, 54:20,        position [6] - 4:11,        42:15, 42:16, 44:19,      68:20
 68:23                     55:3, 65:18, 70:13         6:14, 6:19, 30:21,         50:8, 66:3               receive [7] - 9:3,
organizations [1] -       particularly [1] - 69:18    54:13, 68:12              provide [12] - 14:12,      15:10, 42:19, 47:5,
 69:13                    past [1] - 63:11           positions [1] - 6:11        18:20, 19:1, 19:9,        47:18, 61:14, 64:20
otherwise [1] - 34:9      pause [1] - 16:17          positive [1] - 60:11        21:16, 25:3, 25:23,      received [6] - 8:11,
ourselves [1] - 11:20     paying [1] - 10:5          possibility [1] - 48:21     27:20, 65:3, 67:10,       8:12, 8:16, 9:7,
outside [7] - 20:11,      pays [5] - 17:2, 17:17,    possible [6] - 52:2,        69:13, 69:22              10:17, 17:24
 35:5, 56:19, 62:16,       17:18, 56:1, 56:12         52:10, 52:11, 54:7,       provided [4] - 19:15,     receiving [3] - 47:4,
 63:18, 64:13, 66:16      pending [3] - 5:7,          54:10, 64:20               25:16, 56:7, 58:9         47:15, 47:17
outsider [1] - 20:20       50:18                     possibly [1] - 34:9        provider [1] - 44:24      recommended [1] -
overhead [1] - 67:18      pension [1] - 27:17        practice [3] - 54:3,       providers [1] - 47:15      54:9
oversee [1] - 6:17        people [8] - 15:11,         54:4, 67:24               provides [3] - 17:14,     record [8] - 12:6,
overseeing [2] - 7:10,     20:8, 42:15, 62:13,       preface [1] - 41:22         17:15, 17:16              12:13, 13:19, 13:21,
 14:21                     64:10, 67:11, 69:18,      prefer [3] - 51:17,        providing [1] - 70:5       13:22, 36:15, 36:20,
overseen [1] - 19:22       70:8                       51:21, 51:22              provision [1] - 43:24      59:5
oversight [4] - 22:12,    percentage [15] - 7:7,     preparation [1] - 9:11     provisions [1] - 14:15    referred [1] - 47:12
 22:15, 24:21, 25:12       7:8, 8:2, 8:5, 8:10,      prepare [2] - 9:21,        publication [1] - 71:17   referring [1] - 36:7
own [19] - 18:15,          8:12, 8:23, 10:1,          10:19                     pulled [1] - 25:20        refill [2] - 30:8, 45:18
 18:16, 18:24, 19:9,       10:15, 13:5, 15:18,       prepared [4] - 5:21,       purchased [1] - 65:21     reflect [1] - 61:13
 19:14, 21:16, 21:22,      15:19, 16:2, 17:1,         10:24, 12:16, 26:6        purchasing [1] - 67:11    refused [1] - 29:10
 21:23, 22:19, 23:2,       17:8                      presumably [1] - 38:5      pursuant [1] - 59:24      regard [19] - 8:21,
 23:7, 33:4, 34:5,        perform [2] - 20:6,        pretty [1] - 48:23         push [1] - 49:8            14:3, 14:15, 14:20,
 58:10, 58:19, 67:20,      56:8                      prevent [1] - 55:13        put [2] - 34:8, 44:10      18:5, 19:8, 22:7,
 68:22                    performs [1] - 7:12        previous [2] - 31:12,                                 23:14, 29:6, 29:17,
owned [1] - 25:8          perhaps [1] - 29:2          65:22                                Q               29:19, 34:13, 35:13,
owner [23] - 14:11,       period [3] - 14:10,        pricing [1] - 67:21                                   35:15, 40:19, 41:15,
 15:9, 15:15, 19:1,        48:13, 65:16              procedure [2] - 28:1,      qualifications [1] -       56:11, 59:14, 64:1
 21:9, 24:8, 25:17,       periods [1] - 45:7          41:14                      42:20                    regarding [1] - 65:10
 29:17, 30:21, 31:12,     permission [1] - 42:21     procedures [2] -           qualified [2] - 47:14,    region [5] - 6:17, 6:18,
 31:19, 32:22, 32:23,     permitted [2] - 27:2,       28:15, 32:17               69:17                     42:3, 73:23, 74:1
 33:7, 40:3, 57:6,         27:11                     process [3] - 26:1,        quality [4] - 71:4,       regional [3] - 6:16,
 57:8, 58:5, 58:14,       person [3] - 40:14,         38:9, 67:12                71:18, 73:5, 73:9         64:5, 72:4
 58:18, 59:1, 59:2,        40:18, 43:2               produce [2] - 14:7,        questions [10] - 4:17,    regions [1] - 74:2
 65:23                    personal [7] - 66:22,       35:3                       4:23, 5:4, 12:21,        regs [2] - 34:8, 34:12
owner's [1] - 57:8         71:7, 71:13, 71:21,       produced [6] - 10:3,        12:22, 16:12, 26:6,      regular [1] - 65:6
owners [7] - 8:17,         71:24, 72:1, 72:14         10:4, 59:24, 60:2,         68:5, 70:22, 74:18       regularly [1] - 63:5
 8:18, 9:4, 28:10,        personally [3] - 37:15,     61:7, 62:9                quickly [1] - 14:6        regulations [22] -
 49:3, 56:14, 56:15        38:14, 38:23              product [1] - 70:10        quote [1] - 55:10          27:15, 27:21, 28:13,
Owners [1] - 35:12        personnel [8] - 15:11,     profit [1] - 67:18                                    31:11, 31:14, 31:16,
                           20:6, 20:8, 20:13,        program [1] - 4:14                    R               32:1, 32:13, 39:16,
           P               24:20, 25:10, 25:15,      project [23] - 13:5,                                  39:20, 39:21, 39:22,
                           42:13                                                rare [1] - 22:16           39:23, 41:10, 44:1,
                                                      15:15, 17:3, 17:9,
page [3] - 59:23, 61:7,   picketing [2] - 48:22,                                rate [1] - 58:10           50:7, 52:16, 52:18,
                                                      18:20, 18:24, 19:9,
 66:11                     53:24                                                rather [1] - 5:11          52:20, 53:16, 53:23,
                                                      20:11, 20:12, 20:20,
Page [1] - 6:4            place [7] - 27:16,                                    reached [2] - 50:24,       54:24
                                                      21:12, 21:13, 21:14,
pages [1] - 61:3           28:13, 28:15, 32:1,                                   63:15                    reimbursed [1] - 20:9
                                                      21:17, 21:19, 21:22,
paid [2] - 10:13, 20:9     32:21, 34:8, 34:12                                   reaching [2] - 64:11,     relationship [2] -
                                                      21:24, 22:8, 22:12,
                                                                                                                                     6
                                  VerbalTech Inc. - 312.869.4039
                                        Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 88 of 89 PageID #:901

                           DEPOSITION OF STEPHEN ZSIGRAY
 66:21, 66:22              RFP [1] - 47:16            39:13, 40:21, 41:16,       72:1                      Stay [2] - 61:9, 66:12
remember [1] - 11:9        RFPs [1] - 47:19           43:17, 43:20, 45:14,      sitting [1] - 12:18        STEPHEN [1] - 4:3
rent [4] - 57:23, 58:6,    Rich [1] - 62:6            45:22, 47:21, 49:23,      situation [7] - 17:1,      Stephen [1] - 4:10
 58:8, 58:13               Richard [5] - 60:20,       51:10, 52:12, 53:19,       20:18, 21:17, 22:6,       Steve [1] - 4:10
rental [1] - 58:13           60:21, 61:9, 66:12,      55:15, 56:19, 57:24,       25:2, 29:9, 49:7          sticker [1] - 5:14
rep [2] - 57:8, 71:15        66:21                    59:6, 60:2, 60:6,         situations [4] - 20:1,     still [3] - 68:14, 68:18,
repeat [2] - 21:4,         right-to-work [2] -        60:10, 60:13, 61:2,        22:24, 23:2, 27:17         70:9
 51:14                       74:9, 74:10              61:16, 62:16, 63:8,       skill [1] - 69:20          stop [1] - 72:18
report [2] - 44:17, 45:1   role [1] - 22:7            63:18, 64:13, 66:16,      skilled [1] - 20:13        stream [2] - 58:6,
reporter [3] - 5:2,        rudely [1] - 16:23         68:7, 68:9, 70:19,        small [1] - 23:1            58:13
 12:7, 12:14               rule [29] - 23:23,         72:10, 72:15, 72:20,      smaller [1] - 22:18        Street [1] - 45:5
reports [1] - 40:13          28:18, 29:6, 29:18,      72:22, 74:19              smoothly [1] - 4:21        strike [1] - 72:16
represent [3] - 4:22,        30:18, 30:22, 31:6,     scope [6] - 47:16,         sold [2] - 31:19, 33:6     structure [1] - 21:6
 69:3, 69:5                  32:20, 34:1, 35:13,      56:20, 62:17, 63:18,      someone [1] - 70:3         study [4] - 72:2, 72:9,
representative [5] -         35:16, 36:9, 37:23,      64:13, 66:16              sometimes [1] - 24:5        72:21, 73:10
 4:17, 6:1, 19:23,           38:4, 45:4, 46:9,       Scott [5] - 11:7, 13:20,   somewhere [1] -            stuff [1] - 21:11
 37:5, 38:7                  46:18, 48:5, 48:11,      15:2, 16:4, 30:10          28:18                     subpoenaed [1] - 60:7
representing [2] -           48:19, 48:20, 49:4,     second [2] - 13:19,        sorry [6] - 32:6, 34:19,   subpoenas [1] - 59:24
 27:18, 57:6                 53:12, 53:17, 53:22,     16:17                      51:11, 53:8, 60:6,        suggest [2] - 28:14,
request [1] - 42:17          68:14, 68:18, 70:8,     Securitas [7] - 42:2,       68:11                      63:1
requested [3] - 12:7,        70:13                    42:3, 42:13, 43:2,        sort [2] - 20:3, 45:9      Suites [3] - 4:23,
 12:14, 15:14              rules [40] - 9:16,         44:15, 44:22              sounds [2] - 66:14,         17:23, 17:24
requests [1] - 62:24         27:15, 27:21, 28:13,    security [14] - 37:8,       71:5                      summing [1] - 28:2
require [8] - 27:18,         28:16, 28:21, 29:11,     41:24, 42:3, 42:4,        sources [1] - 67:14        supervision [1] -
 27:22, 43:15, 53:4,         31:11, 31:14, 31:16,     42:6, 42:8, 42:10,        South [25] - 9:15,          14:12
 53:6, 58:20, 62:20,         31:21, 32:1, 32:13,      44:12, 44:15, 44:19,       9:16, 9:18, 11:10,        supplemental [1] -
 69:20                       33:16, 33:21, 34:5,      54:4, 54:11, 54:15,        12:23, 14:16, 15:9,        5:19
required [6] - 30:18,        34:7, 34:11, 39:16,      62:4                       17:21, 17:23, 25:2,       support [1] - 51:23
 30:22, 31:4, 32:21,         39:20, 39:21, 39:22,    see [6] - 18:18, 30:11,     30:23, 32:20, 34:1,       supporters [1] - 69:7
 34:1, 39:19                 39:23, 40:8, 41:6,       31:3, 43:5, 61:6,          45:6, 46:12, 46:18,       supposed [2] - 10:19,
requirement [2] -            41:9, 43:15, 43:24,      67:21                      50:4, 52:7, 52:9,          12:20
 28:7, 28:10                 49:9, 50:7, 52:18,      seeking [1] - 47:14         53:13, 54:21, 54:22,      System [1] - 69:3
requirements [3] -           52:20, 53:3, 53:6,      seem [1] - 65:5             54:23, 62:5, 64:4
 47:16, 69:12                53:15, 53:23, 54:24,    SEIU [4] - 37:8, 42:14,    space [3] - 56:9,
                             55:13, 59:13, 59:16      69:14                                                            T
requires [2] - 31:7,                                                             56:10, 58:7
 53:15                     run [2] - 4:13, 43:11     self [1] - 65:23           speaking [2] - 20:14,      talks [1] - 53:24
requiring [2] - 53:13,     running [4] - 21:1,       self-managing [1] -         38:6                      Teachers [1] - 69:2
 64:6                        30:12, 72:4, 73:3        65:23                     specialist [1] - 15:15     team [6] - 7:12, 21:1,
reread [1] - 14:4                                    selling [1] - 33:11        specific [1] - 52:19         25:18, 25:21, 25:22,
reserve [1] - 74:20                   S              senior [1] - 37:14         specifically [6] -           28:7
respect [1] - 14:8                                   separate [3] - 25:20,       39:17, 50:9, 53:16,       Teamsters [2] - 63:3,
                           SAITH [1] - 74:22          57:1
respected [1] - 70:7                                                             54:24, 56:10, 73:8          69:4
                           sale [2] - 32:10, 32:15   service [5] - 44:24,
responding [1] -                                                                speculate [1] - 64:16      ten [1] - 58:16
                           satisfied [1] - 58:15      47:2, 47:14, 47:15,
 54:16                                                                          spent [1] - 73:13          ten-year [1] - 58:16
                           SCHUTTE [81] - 7:22,       57:7                      Speyer [7] - 31:13,
response [1] - 5:20                                                                                        tenancy [1] - 18:3
                            9:13, 10:10, 10:22,      services [1] - 14:12
responsibility [1] -                                                             32:23, 32:24, 33:3,       tenant [53] - 6:23, 7:2,
                            11:5, 11:13, 11:15,      set [1] - 58:19             33:4, 33:6, 33:11
 42:14                                                                                                       7:3, 14:21, 15:23,
                            11:18, 11:23, 12:1,      setup [1] - 41:23
rest [1] - 73:1                                                                 spoken [2] - 50:20,          17:2, 17:13, 17:14,
                            12:4, 12:8, 12:24,       seven [2] - 58:16,
result [1] - 69:16                                                               51:3                        17:15, 17:20, 17:22,
                            13:22, 14:23, 15:3,       73:15
retired [1] - 67:3                                                              square [1] - 73:4            17:24, 18:14, 18:23,
                            15:24, 16:5, 16:9,       several [1] - 46:5
Retirement [1] - 69:2                                                           started [3] - 6:5, 16:6,     19:7, 19:13, 20:18,
                            16:11, 16:14, 17:4,      shared [1] - 59:1
return [3] - 58:15,                                                              72:16                       21:8, 21:12, 21:16,
                            18:8, 19:2, 20:21,       show [1] - 59:21
 58:20, 58:23                                                                   starting [1] - 27:14         21:21, 22:2, 23:2,
                            22:9, 22:20, 24:13,      sign [1] - 22:2
review [1] - 9:11                                                               State [1] - 69:2             23:5, 30:24, 42:17,
                            27:5, 28:4, 28:22,       signature [1] - 74:20
reviewed [8] - 9:5,                                                             state [3] - 25:5, 39:18,     45:6, 49:14, 49:22,
                            29:12, 29:20, 30:4,      similar [2] - 21:4, 41:9
 9:15, 9:16, 9:17,                                                               74:10                       50:10, 51:2, 52:19,
                            30:7, 30:11, 31:8,
 9:20, 9:22, 20:4,                                   single [4] - 9:6, 12:17,   statement [3] - 52:20,       53:9, 54:7, 54:20,
                            34:21, 35:2, 35:7,
 53:16                                                32:2, 50:2                 53:18, 71:17                56:1, 56:5, 56:8,
                            36:3, 36:12, 36:15,
reviewing [2] - 8:4,                                 sit [1] - 35:24            stating [1] - 66:6           56:12, 56:17, 57:11,
                            37:21, 38:17, 39:3,
 11:9                                                site [3] - 21:2, 39:18,    stay [2] - 27:2, 27:11       57:16, 57:22, 58:7,

                                                                                                                                       7
                                   VerbalTech Inc. - 312.869.4039
                                         Chicago, Illinois
Case: 1:18-cv-05492 Document #: 105-3 Filed: 01/31/20 Page 89 of 89 PageID #:902

                           DEPOSITION OF STEPHEN ZSIGRAY
  68:18, 69:1, 69:3,         36:1, 36:7, 36:9,         46:18, 48:11, 48:19,     view [1] - 70:12           writing [2] - 50:10,
  69:4, 70:14, 70:16         38:9, 45:3, 45:4,         49:4, 49:12, 49:21,      views [1] - 68:22           53:15
tenant-by-tenant [1] -       46:23, 46:24, 48:10,      50:10, 50:16, 51:5,      virtually [2] - 27:24,
  70:16                      48:18, 49:11, 55:23,      51:18, 51:19, 51:21,      34:12                                Y
tenants [25] - 7:20,         68:10, 68:11              51:22, 52:23, 53:6,      Vries [4] - 60:20, 61:9,
  8:23, 19:8, 22:17,       topics [3] - 4:18, 5:23,    53:13, 55:10, 60:1,       66:12, 66:21              year [8] - 9:7, 9:8,
  22:24, 23:19, 26:3,        6:2                       60:21, 61:6, 61:7,                                   37:9, 37:10, 37:11,
  38:11, 50:20, 50:24,     total [1] - 34:23           61:15, 62:14, 62:15,                W                58:16
  51:8, 51:17, 52:2,       touch [3] - 61:9, 63:5,     62:20, 62:23, 63:2,                                 years [11] - 6:10, 6:12,
  57:19, 57:23, 64:20,       66:12                     63:5, 63:6, 63:16,       Wacker [26] - 4:22,         37:10, 46:5, 46:9,
  64:23, 65:3, 67:8,       towns [1] - 74:6            63:17, 64:1, 64:11,       9:16, 9:18, 11:10,         46:21, 63:11, 65:12,
  67:10, 68:2, 68:14,      trade [2] - 26:18,          64:12, 65:6, 65:7,        12:23, 14:16, 15:9,        73:15, 73:24, 74:1
  68:21, 69:16               26:23                     65:15, 66:14, 66:15,      17:22, 17:23, 17:24,      York [1] - 65:23
tenants' [1] - 56:4        trades [2] - 26:18,         67:7, 67:16, 68:14,       25:2, 30:23, 32:20,
Tennessee [1] - 73:24        26:20                     68:15, 68:18, 68:19,      34:2, 45:6, 46:12,                   Z
testified [2] - 4:5,       tradesmen [1] - 28:2        68:22, 69:6, 69:12,       46:18, 50:4, 52:7,
  38:13                    training [2] - 69:10,       70:2, 70:8, 70:12,        52:9, 53:13, 54:22,       ZOURAS [1] - 45:21
testify [2] - 11:8, 14:8     69:14                     70:14, 71:17, 71:23,      54:23, 62:5, 64:4         ZSIGRAY [1] - 4:3
testimony [7] - 11:12,     transaction [1] - 58:5      73:6, 74:10              waiter [1] - 45:18         Zsigray [5] - 4:10,
  13:1, 32:19, 38:16,      transition [1] - 32:15     union-approved [1] -      walk [1] - 38:14            5:18, 14:2, 16:16,
  38:18, 38:21, 48:24      tried [1] - 49:8            61:15                    Walker [3] - 61:8,          26:7
Texas [2] - 73:23, 74:9    true [1] - 51:9            union-only [19] -          66:11, 66:23
thanking [1] - 62:6        truly [1] - 20:24           30:18, 30:22, 32:21,     walker [1] - 62:4
THE [49] - 8:1, 9:14,      try [1] - 20:16             34:1, 35:13, 35:15,      wants [7] - 16:18,
  10:12, 12:12, 12:15,     turn [2] - 6:4, 6:21        36:9, 37:23, 38:4,        21:12, 21:16, 23:2,
  13:3, 13:7, 15:7,                                    45:4, 46:18, 48:11,       61:14, 66:14, 67:7
                           two [7] - 62:7, 63:11,
  16:1, 17:7, 18:10,                                   48:19, 49:4, 62:20,      water [7] - 30:4, 30:8,
                             63:12, 63:14, 63:21,
  19:4, 20:23, 22:11,                                  68:14, 68:18, 70:8,       30:12, 30:13, 45:11,
                             69:9, 73:7
  22:22, 24:16, 27:7,                                  70:12                     45:16, 45:21
                           type [3] - 21:6, 58:20,
  28:6, 29:1, 29:14,                                  unions [7] - 27:18,       WDES [2] - 9:15, 9:18
                             64:6
  29:22, 30:5, 31:10,                                  35:19, 47:20, 48:22,     week [1] - 38:14
                           typical [5] - 17:20,
  36:6, 38:20, 39:5,                                   69:4, 69:5, 71:3         West [1] - 62:2
                             19:7, 19:8, 20:2,
  39:15, 40:23, 41:18,                                unique [1] - 41:23        white [1] - 50:15
                             20:18
  43:22, 45:11, 45:16,                                unwritten [1] - 53:17     withdrawn [3] - 34:21,
                           typically [8] - 7:7,
  45:20, 47:23, 50:1,        19:14, 22:16, 26:21,     up [5] - 28:2, 36:1,       34:24, 35:2
  51:13, 52:15, 53:21,       31:23, 32:2, 42:10,       48:24, 61:14, 68:7       witness [10] - 4:1, 4:4,
  55:20, 56:23, 58:3,        58:24                    up-to-date [1] - 61:14     10:23, 11:8, 11:9,
  61:18, 62:19, 63:10,                                update [2] - 65:7, 66:6    16:3, 16:6, 35:3,
  63:20, 64:15, 66:19,                                updated [2] - 60:22,       36:16, 72:18
  68:6, 73:2
                                      U                63:1                     WITNESS [49] - 8:1,
theoretically [1] - 52:2   uncommon [1] - 19:13       updates [1] - 69:11        9:14, 10:12, 12:12,
three [7] - 25:19, 37:7,   under [12] - 9:9, 9:10,    uses [1] - 18:23           12:15, 13:3, 13:7,
  37:10, 37:11, 63:11,      10:13, 15:8, 25:3,        utilized [1] - 21:6        15:7, 16:1, 17:7,
  65:11, 74:1               25:6, 39:12, 40:2,                                   18:10, 19:4, 20:23,
three-year [1] - 37:11      40:3, 40:11, 66:4                     V              22:11, 22:22, 24:16,
Thursday [1] - 65:9        understood [1] -                                      27:7, 28:6, 29:1,
TIAs [1] - 57:15            36:17                     vague [1] - 15:3           29:14, 29:22, 30:5,
Tishman [7] - 31:12,       undertaken [1] - 40:8      value [1] - 58:21          31:10, 36:6, 38:20,
  32:23, 32:24, 33:3,      undoubtedly [1] -          value-add [1] - 58:21      39:5, 39:15, 40:23,
  33:4, 33:6, 33:11         4:21                      valued [2] - 58:10,        41:18, 43:22, 45:11,
today [5] - 4:16, 6:2,     uniform [1] - 23:23         70:7                      45:16, 45:20, 47:23,
  10:21, 35:24, 58:17      union [82] - 26:2,         varies [8] - 7:5, 20:5,    50:1, 51:13, 52:15,
took [3] - 31:13,           26:10, 26:17, 27:18,       20:24, 24:2, 24:4,        53:21, 55:20, 56:23,
  65:20, 65:24              28:1, 28:19, 29:6,         26:13, 26:16              58:3, 61:18, 62:19,
top [1] - 8:3               29:19, 30:18, 30:22,      various [2] - 4:18,        63:10, 63:20, 64:15,
topic [28] - 6:4, 6:21,     32:21, 34:1, 35:13,        6:11                      66:19, 68:6, 73:2
  9:12, 9:17, 10:20,        35:15, 36:9, 37:23,       Vauters [3] - 61:8,       words [1] - 37:24
  12:16, 12:21, 14:3,       38:4, 38:10, 39:19,        62:4, 66:11              workmanship [1] -
  14:5, 26:1, 26:7,         41:10, 43:1, 43:5,        Vauters' [1] - 66:20       71:4
  30:3, 34:18, 35:4,        43:16, 44:6, 45:4,        verbally [1] - 5:9        works [2] - 66:23, 67:2

                                                                                                                                      8
                                   VerbalTech Inc. - 312.869.4039
                                         Chicago, Illinois
